Exhibit 10.26

 

 EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

by and among

 

BNP PARIBAS,
as a Lender,

 

the other Lenders party hereto,

 

JMP CREDIT ADVISORS CLO III LTD.,
as Borrower,

 

BNP PARIBAS,
as Administrative Agent,

 

JMP CREDIT ADVISORS LLC,
as Collateral Manager,

 

and

 

JMP CREDIT ADVISORS LLC,
as Preferred Investor

 

As of December 11, 2013

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

   

Page

     

SECTION 1.

DEFINITIONS AND RULES OF CONSTRUCTION

1

     

SECTION 2.

THE REVOLVING FACILITY

24

     

SECTION 3.

ACCOUNTS

30

     

SECTION 4.

SECURITY INTEREST

31

     

SECTION 5.

DISPOSITINS OF PORTFOLIO ASSETS, REINVESTMENT OF PRINCIPAL COLLECTIONS

37

     

SECTION 6.

SUBORDINATION; ISSUANCE OF PREFERENCE SHARES ON ADDITIONAL FUNDING DATE

38

     

SECTION 7.

CONDITIONS PRECEDENT TO BORROWING

38

     

SECTION 8.

REPRESENTATIONS AND WARRANTIES

40

     

SECTION 9.

COVENANTS

41

     

SECTION 10.

ADMINISTRATIVE AGENT

44

     

SECTION 11.

CALCULATION DISPUTE MECHANISM

47

     

SECTION 12.

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

48

     

SECTION 13.

MISCELLANEOUS

49

 

 
 

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT, dated as of December 11, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, this
“Agreement”), by and among BNP Paribas and each of the other lenders from time
to time party hereto (the “Lenders”), JMP Credit Advisors CLO III Ltd. (the
“Borrower”), BNP Paribas, as administrative agent (the “Administrative Agent”),
JMP Credit Advisors LLC (the “Collateral Manager”) and JMP Credit Advisors LLC
(the “Preferred Investor”).

 

WITNESSETH:

 

WHEREAS, the parties hereto are entering into this Agreement in anticipation
that the Borrower will issue (or co-issue) certain notes or similar securities
(collectively, the “CLO Securities”) that will be secured principally by a
portfolio of collateral that includes certain debt obligations (each, an
“Asset”) that are eligible for acquisition by the Borrower in accordance with
the Underlying Instruments (as defined below); and

 

WHEREAS, the Borrower desires to acquire Assets in the manner described herein
upon request of the Collateral Manager hereunder and, to that effect, the
Borrower wishes to borrow from the Lenders, and the Lenders are willing to lend
to the Borrower, funds to finance such acquisitions on the terms and subject to
the conditions hereof; and

 

WHEREAS, the Borrower has appointed the Collateral Manager to act as Collateral
Manager with respect to the Portfolio Assets, with duties including, but not
limited to, the selection of the Assets to be acquired by the Borrower; and

 

WHEREAS, the Preferred Investor has the obligation to subscribe for the
Preference Shares of the Borrower as described herein and in the Preference
Share Subscription Agreement (as defined below);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.

Definitions and Rules of Construction

 

(a)     As used in this Agreement, the following terms have the meanings
specified below:

 

“Account Control Agreement” means the account control agreement dated on or
about the date hereof among the Borrower, the Custodian and the Administrative
Agent with respect to the Accounts.

 

“Accounts” means the Trust Account, the Collateral Account, the Collection
Account, the Principal Collection Account, the Interest Collection Account, the
Prepayment Reserve Account, the Delayed Drawdown Reserve Account and all other
accounts of the Borrower established pursuant to this Agreement.

 

“Acquisition Date” means, with respect to any Portfolio Asset, the date on which
the Borrower acquires (or commits to acquire) such Portfolio Asset.

 

 
-1-

--------------------------------------------------------------------------------

 

 

“Act” has the meaning specified in Section 13(m) hereof.

 

“Additional Funding Date” means the date on which the Borrower issues and sells
Preference Shares pursuant to Section 6(b) hereof and deposits the cash proceeds
of such sale into the Trust Account.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
hereof.

 

“Administrative Agent Fee” has the meaning specified in Section 2(e) hereof.

 

“Advance Rate” means 80%.

 

“Affiliate” or “Affiliated” means, with respect to a Person, (a) any other
Person who, directly or indirectly, including through one or more
intermediaries, is in control of, or controlled by, or is under common control
with, such Person or (b) any other Person who is a director, officer, employee,
managing member or general partner of (i) such Person or (ii) any such other
Person described in clause (a) above. For the purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise. The
Borrower shall be deemed to have no affiliates.

 

“Agented Asset”: Any Asset originated as part of a syndicated loan transaction
that has one or more administrative, paying and/or collateral agents who receive
payments and hold the collateral pledged by the related obligor on behalf of all
lenders with respect to the related credit facility.

 

“Aggregate Collateral Adjusted Principal Amount” means, as of any Business Day,
the sum of the Collateral Adjusted Principal Amounts of each Portfolio Asset
less Excess Concentrations.

 

“Agreement” has the meaning specified in the introductory paragraph hereof.

 

“Applicable Margin” means (a) prior to the Conversion Date, 1.40%, and (b) on or
after the Conversion Date, 2.25%.

 

“Approval Request” has the meaning specified in Section 2(b) hereof.

 

“Asset” has the meaning specified in the recitals hereto.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13(c)), in the form of Annex F hereof.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Bankruptcy Event” means, with respect to any Person, the commencement by such
Person of a voluntary case or other proceeding involving its liquidation,
winding-up, bankruptcy or sequestration or otherwise seeking reorganization or
other relief with respect to itself or its debts under any Debtor Relief Law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or such Person
shall consent to any such relief or to the appointment of or taking possession
by any such official in any involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally, or admit in writing its inability, to pay its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or any involuntary case or other proceeding shall be commenced
against such Person involving its liquidation, winding-up, bankruptcy or
sequestration or otherwise seeking reorganization or other relief with respect
to it or its debts under any Debtor Relief Law that is not dismissed,
discharged, stayed or restrained in each case within 60 days of the institution
or presentation thereof; or an order for relief is entered in any such
proceeding or such Person becomes the subject of the appointment of a trustee,
receiver, liquidator, custodian or other similar official with respect to a
substantial part of its property.

 

“Borrower Collateral” has the meaning specified in Section 4(a) hereof.

 

“Borrower Secured Obligations” has the meaning specified in Section 4(a) hereof.

 

“Borrowing Base” means, as of any Business Day, the sum of (a) the amounts in
the Collection Account (including any amounts held in any sub-account thereof),
(b) the amounts in the Trust Account and (c) the product of (i) the Advance Rate
and (ii) the Aggregate Collateral Adjusted Principal Amount.

 

“Borrowing Request” has the meaning specified in Section 2(c) hereof.

 

“Breakage Costs” means, with respect to any Lender, the amount or amounts as
shall compensate such Lender for any loss, costs or expenses which such Lender
may sustain (as determined by such Lender in its reasonable discretion) as a
result of (x) Borrower's failure to borrow any Loan on the date requested, (y)
any payment of principal on any Loan on a date other than the last day of the
LIBOR Interest Period for such Loan (whether in whole or in part and whether
through voluntary prepayment, acceleration or otherwise and including any
repayment on the Maturity Date) or (z) Borrower’s failure to repay the principal
amount of any Loan or any interest thereon on the Maturity Date, including but
not limited to, in each case, any loss in liquidating or reemploying deposits
from third parties or fees payable to terminate such deposits.

 

“Bridge Loan” means a loan which by its terms is required to be repaid within
one year of the incurrence thereof with proceeds from additional borrowings or
other refinancings.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York or London, England.

 

“Calculation Dispute Mechanism” has the meaning specified in Section 11 hereof.

 

“CCC/Caa Obligation” means an Asset (other than a Defaulted Obligation) with
(a) an S&P Rating of “CCC+” or lower or (b) a Moody’s Rating of “Caa1” or lower;
provided that, for the avoidance of doubt, an Asset shall be a “CCC/Caa
Obligation” as opposed to a Defaulted Obligation, if it has neither an S&P
Rating nor a Moody’s Rating and it does not otherwise satisfy the requirements
of the definition of Defaulted Obligation.

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events with
respect to the Collateral Manager: (a) any non-Affiliated “person” or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of the Collateral Manager entitled to vote generally in
the election of directors of 50% or more, or (b) none of JMP Group Inc. or any
Affiliated successor entity beneficially owns and directly or indirectly
controls a majority of the equity interests of the Collateral Manager or the
Preferred Investor. For purposes of the foregoing, “Capital Stock” means any and
all shares, interests, participations or other equivalents (however designated)
of capital stock of a corporation, any and all similar ownership interests in a
Person (other than a corporation), and any and all warrants, rights or options
to purchase any of the foregoing.

 

“CLO Pricing Date” means the date on which the CLO Securities are priced in the
market.

 

“CLO Securities” has the meaning specified in the recitals hereto.

 

“CLO Takeout” means the day on which the Borrower issues CLO Securities, in
exchange for net proceeds of such issuance in an amount at least sufficient to
repay all Termination Obligations and to pay for the redemption of the
Preference Shares under the Transaction Documents.

 

“CLO Takeout Fees” means fees payable to BNP Paribas Securities Corp., as
arranger, upon the occurrence of a CLO Takeout, from the proceeds of the CLO
Securities issued by the Borrower, such fees to be in an amount equal to 1.25%
of the initial principal amount of any rated CLO Securities.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Account” has the meaning specified in Section 3 hereof.

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Collateral Adjusted Principal Amount” means (a) with respect to any Portfolio
Asset (other than Defaulted Obligations or Excess CCC/Caa Obligations) with a
Purchase Price of 90% or greater, the Principal Balance of such Asset, (b) with
respect to any Portfolio Asset (other than Defaulted Obligations or Excess
CCC/Caa Obligations) with a Purchase Price less than 90%, the Purchase Price of
such Asset, (c) with respect to any Portfolio Asset that is a Defaulted
Obligation, the lowest of (i) 50% of the Principal Balance of such Asset, (ii)
the S&P Recovery Amount, (iii) the Moody’s Recovery Amount and (iv) the Market
Value of such Portfolio Asset, (d) with respect to any Portfolio Asset that is
an Excess CCC/Caa Obligation, the lower of (i) 70% of the Principal Balance of
such Asset and (ii) the Market Value of such Portfolio Asset and (e) with
respect to any Portfolio Asset that is a Deferrable Security or Equity Security,
$0.

 

“Collateral Management Agreement” means the collateral management agreement
dated on or about the date hereof between the Borrower and the Collateral
Manager.

 

“Collateral Manager Default” means the occurrence of any of the following:

 

(a)     any failure on the part of the Collateral Manager to duly observe or
perform any of the covenants or agreements of the Collateral Manager set forth
in any Transaction Document (including, without limitation, any delegation of
the Collateral Manager’s duties not permitted by this Agreement) that has a
Material Adverse Effect (as determined by the Administrative Agent in its sole
discretion) and the same is either incapable of being remedied or continues
unremedied for a period of thirty (30) days after the earlier to occur of the
date on which (i) written notice of such failure shall have been delivered to
the Collateral Manager and (ii) the Collateral Manager first became aware of
such failure;

 

(b)     the occurrence or existence of a Bankruptcy Event with respect to the
Collateral Manager;

 

(c)     the occurrence or existence of any change with respect to the Collateral
Manager that has a Material Adverse Effect;

 

(d)     the occurrence or existence of any Change of Control with respect to the
Collateral Manager;

 

(e)     any representation, warranty or certification made by the Collateral
Manager in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been materially incorrect, and that
has a Material Adverse Effect (as determined by the Administrative Agent in its
sole discretion), when made and which continues to be unremedied for a period of
thirty (30) days after the earlier to occur of the date on which (i) written
notice thereof shall have been given to the Collateral Manager and (ii) the
Collateral Manager first became aware of such incorrect statement; provided that
if either (x) such event cannot be remedied or (y) such event is a result of a
breach of any provision of Section 20(b) of the Collateral Management Agreement,
such Collateral Manager Default shall occur immediately.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(f)     the rendering against the Collateral Manager of one or more final
judgments, decrees or orders for the payment of money in excess of $1,000,000
(net of amounts covered by any insurance as to which the insurer does not
dispute coverage), individually or aggregate and the same shall not have been
vacated, satisfied, discharged, stayed or bonded pending appeal for a period of
thirty (30) consecutive days; or

 

(g)     (i) the occurrence of an act by the Collateral Manager that constitutes
fraud or criminal activity in the performance of its obligations under any
Transaction Document, (ii) the Collateral Manager being indicted for a felonious
criminal offense or (iii) any officer or director of the Collateral Manager
having responsibility for the performance by the Collateral Manager of its
obligations under any Transaction Document being indicted for a felonious
criminal offense materially related to the primary business of the Collateral
Manager.

 

“Collateral Principal Amount” means, as of any Business Day, the sum of (a) the
Principal Balance of each Portfolio Asset (other than Defaulted Obligations) and
(b) without duplication, the amounts on deposit in the Collection Account,
Principal Collection Account, Interest Collection Account and Trust Account.

 

“Collateral Quality Test” means a test in relation to a proposed purchase of an
Asset that will be satisfied if, as of the related Acquisition Date, (a) the sum
of the Principal Balances of the Assets owned by the Borrower is less than
$50,000,000 or (b) in the aggregate, the Assets owned by the Borrower (after
giving effect to the proposed purchase of such Asset) comply with all of the
following tests or in relation to a proposed purchase of an Asset, if not in
compliance prior to giving effect to such purchase, the relevant tests are
maintained or improved after giving effect to such purchase:

 

(i)     the Minimum Floating Spread Test;

 

(ii)     the Minimum Weighted Average Coupon Test;

 

(iii)     the Moody’s Maximum Rating Factor Test;

 

(iv)     the Moody’s Minimum Weighted Average Recovery Rate Test;

 

(v)     the S&P Minimum Weighted Average Recovery Rate Test; and

 

(vi)     the Weighted Average Life Test.

 

“Collection Account” has the meaning specified in Section 3.

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Concentration Limitations” means as of any Business Day, on or after the date
hereof, a series of limitations that will be satisfied on such Business Day if,
(a) the sum of the Principal Balances of the Assets owned by the Borrower is
less than $50,000,000 or (b) in the aggregate, the Assets owned by the Borrower
comply with all of the following requirements (or in relation to a proposed
purchase of an Asset, if not in compliance, the relevant requirements are
maintained or improved after giving effect to such purchase):

 

(i)     not less than 90% of the Collateral Principal Amount consists of Senior
Secured Loans, cash and Eligible Investments;

 

(ii)     not more than 10% of the Collateral Principal Amount consists, in the
aggregate, of Second Lien Loans;

 

(iii)     the Principal Balance of Assets owned by the Borrower consisting of
obligations issued by a single obligor and its Affiliates is not more than 2% of
the Target CLO Amount, except that, without duplication, obligations issued by
up to 3 obligors and their respective Affiliates may each constitute up to 2.5%
of the Target CLO Amount;

 

(iv)     the Principal Balance of Assets owned by the Borrower consisting of
Assets that are issued by obligors that belong to any single S&P Industry
Classification is not more than 10% of the Target CLO Amount, except that
(x) the largest S&P Industry Classification may represent up to 15.0% of the
Target CLO Amount; and (y) the second, third and fourth largest S&P Industry
Classifications may each represent up to 12.0% of the Target CLO Amount;

 

(v)     the Principal Balance of Assets owned by the Borrower consisting of
Assets that are issued by obligors that belong to any single Moody’s Industry
Classification is not more than 10% of the Target CLO Amount, except that
(x) the largest Moody’s Industry Classification may represent up to 15.0% of the
Target CLO Amount; and (y) the second, third and fourth largest Moody’s Industry
Classifications may each represent up to 12.0% of the Target CLO Amount;

 

(vi)     not more than 5% of the Collateral Principal Amount consists of CCC/Caa
Obligations;

 

(vii)     no Assets are Structured Finance Obligations;

 

 
-7-

--------------------------------------------------------------------------------

 

 

(viii)     (a) all of the Assets must be issued by Non-Emerging Market Obligors;
and (b) no more than the percentage listed below of the Collateral Principal
Amount may be issued by obligors Domiciled in the country or countries set forth
opposite such percentage:

 

% Limit

 

Country or Countries

15.0%

 

all countries (in the aggregate) other than the United States;

15.0%

 

Canada;

10.0%

 

the United Kingdom;

10.0%

 

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

15.0%

 

all Group I Countries in the aggregate;

10.0%

 

any individual Group I Country;

10.0%

 

all Group II Countries in the aggregate;

7.5%

 

any individual Group II Country;

7.5%

 

all Group III Countries in the aggregate;

5.0%

 

any individual Group III Country;

3.0%

 

all Group IV Countries in the aggregate;

3.0%

 

any individual Group IV Country;

5.0%

 

all Tax Jurisdictions in the aggregate;

3.0%

 

any individual Tax Jurisdiction;

0.0%

 

Greece, Ireland, Italy, Portugal and Spain in the aggregate; and

3.0%

 

any individual country other than the United States, the United Kingdom, Canada,
the Netherlands, Greece, Italy, Portugal, Spain, any Group II Country, any
Group III Country or any Group IV Country;

 

(ix)     not more than 40% of the Collateral Principal Amount consists of
Cov-Lite Loans; and

 

(x)     the Principal Balance of Assets owned by the Borrower consisting of
unfunded commitments under Delayed Drawdown Collateral Obligations is not more
than, in the aggregate, 5% of the Target CLO Amount.

 

“Conversion Date” means the earlier to occur of (a) the date on which the
Revolving Period ends and (b) the date on which an Event of Default occurs.

 

“Cov-Lite Loan” means an Asset that is not subject to financial covenants;
provided that an Asset shall not constitute a “Cov-Lite Loan” if (a) the
Underlying Instruments require the obligor thereunder to comply with one or more
Maintenance Covenants (regardless of whether compliance with one or more
Incurrence Covenants is otherwise required by the Underlying Instruments) or (b)
the Underlying Instruments contain a cross-default provision to, or is pari
passu with, another loan of the underlying obligor forming part of the same loan
facility that requires the underlying obligor to comply with one or more
financial covenants or Maintenance Covenants.

 

“Credit Risk Obligation” means any debt obligation that, in the Collateral
Manager’s commercially reasonable business judgment, has significantly declined
in credit quality and has a significant risk of becoming, with a lapse of time,
a Defaulted Obligation.

 

“Custodian” means U.S. Bank National Association.

 

“Custody Agreement” means the custody agreement dated as of the date hereof
between the Borrower, the Custodian and the Collateral Manager.

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America,
the Cayman Islands or other applicable jurisdictions from time to time in effect
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Defaulted Obligation” means any Asset with respect to which the following has
occurred and is continuing:

 

(a)     a default as to the payment of principal and/or interest has occurred
and is continuing with respect to such debt obligation pursuant to the related
Underlying Instrument, (without regard to any grace period applicable thereto,
or waiver or forbearance thereof, after the passage of five Business Days or
seven calendar days, whichever is greater, but in no case beyond the passage of
any grace period applicable thereto);

 

(b)     the Collateral Manager has received written notice, or an officer of the
Collateral Manager has actual knowledge, that a default as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same issuer which is senior or pari passu in right of payment
to such debt obligation (without regard to any grace period applicable thereto,
or waiver or forbearance thereof, after the passage of five Business Days or
seven calendar days, whichever is greater, but in no case beyond the passage of
any grace period applicable thereto); provided, that both debt obligations are
full recourse obligations;

 

(c)     a Bankruptcy Event has occurred with respect to such issuer;

 

(d)     such Asset has (x) an S&P Rating of “CC” or below, (y) an S&P Rating of
“D” or “SD” or (z) a Moody’s probability of default rating (as published by
Moody’s) of “D” or “LD” or, in each case, had such ratings before they were
withdrawn by S&P or Moody’s, as applicable;

 

(e)     such Asset is pari passu in right of payment as to the payment of
principal and/or interest to another debt obligation of the same issuer which
has (i) (x) an S&P Rating of “CC” or below or “D” or (y) an S&P Rating of “SD”
or (ii) a Moody’s probability of default rating (as published by Moody’s) of “D”
or “LD”, and in each case such other debt obligation remains outstanding
(provided, that both the Asset and such other debt obligation are full recourse
obligations of the applicable issuer);

 

(f)     the Collateral Manager has received written notice, or an officer of the
Collateral Manager has actual knowledge, that a default has occurred under the
Underlying Instruments and any applicable grace period has expired such that the
holders of such Asset may accelerate the repayment of such Asset (but only until
such default is cured or waived) in the manner provided in the Underlying
Instruments;

 

(g)     the Collateral Manager has in its reasonable commercial judgment
otherwise declared such debt obligation to be a “Defaulted Obligation”;

 

 
-9-

--------------------------------------------------------------------------------

 

 

(h)     such Asset is a participation interest with respect to which the selling
institution has defaulted in the performance of any of its payment obligations
under the participation interest (except to the extent such defaults were cured
within the applicable grace period under the Underlying Instruments); provided,
that an Asset shall not be classified as a Defaulted Obligation pursuant to this
clause (h) if such payment default has been cured through the payment of all
past due interest and principal within five (5) Business Days of the occurrence
of such payment default;

 

(i)     such Asset is a participation interest in a loan that would, if such
loan were an Asset, constitute a “Defaulted Obligation” (other than under this
clause (i)) or with respect to which the selling institution has an S&P Rating
of “CC” or below, “D” or “SD” or a Moody’s probability of default rating (as
published by Moody’s) of “D” or “LD” or had such rating before such rating was
withdrawn;

 

(j)     a Distressed Exchange has occurred in connection with such Asset; or

 

(k)     such Asset is a Deferring Security.

 

“Deferrable Security” means an Asset (excluding a Partial Deferrable Security)
which by its terms permits the deferral or capitalization of payment of accrued,
unpaid interest.

 

“Deferring Security” means a Deferrable Security that is deferring the payment
of interest due thereon and has been so deferring the payment of interest due
thereon (i) with respect to Assets that have a Moody’s Rating of at least
“Baa3,” for the shorter of two consecutive accrual periods or one year, and
(ii) with respect to Assets that have a Moody’s Rating of “Ba1” or below, for
the shorter of one accrual period or six consecutive months, which deferred
capitalized interest has not, as of the date of determination, been paid in
cash; provided, however, that such Deferrable Security will cease to be a
Deferring Security at such time as it (a) ceases to defer or capitalize the
payment of interest, (b) pays in cash all accrued and unpaid interest accrued
since the time of purchase and (c) commences payment of all current interest in
cash.

 

“Delayed Drawdown Collateral Obligation” means an Asset that (a) requires the
Borrower to make one or more future advances to the borrower under the
Underlying Instruments relating thereto, (b) specifies a maximum amount that can
be borrowed on one or more fixed borrowing dates, and (c) does not permit the re
borrowing of any amount previously repaid by the borrower thereunder; but any
such Asset will be a Delayed Drawdown Collateral Obligation only until all
commitments by the Borrower to make advances to the borrower expire or are
terminated or are reduced to zero.

 

“Delayed Drawdown Reserve Account” has the meaning specified in Section 3
hereof.

 

 
-10-

--------------------------------------------------------------------------------

 

 

“DIP Collateral Obligation” means any interest in a loan or financing facility
that has a public or private facility rating from Moody’s and S&P and is
purchased directly or by way of assignment (a) which is an obligation of (i) a
debtor in possession as described in §1107 of the Bankruptcy Code or (ii) a
trustee if appointment of such trustee has been ordered pursuant to §1104 of the
Bankruptcy Code (in either such case, a “Debtor”) organized under the laws of
the United States or any state therein, or (b) on which the related obligor is
required to pay interest on a current basis and, with respect to either clause
(a) or (b) above, the terms of which have been approved by an order of the
United States Bankruptcy Court, the United States District Court, or any other
court of competent jurisdiction, the enforceability of which order is not
subject to any pending contested matter or proceeding (as such terms are defined
in the Federal Rules of Bankruptcy Procedure) and which order provides that:
(i) (A) such DIP Collateral Obligation is fully secured by liens on the Debtor’s
otherwise unencumbered assets pursuant to §364(c)(2) of the Bankruptcy Code or
(B) such DIP Collateral Obligation is secured by liens of equal or senior
priority on property of the Debtor’s estate that is otherwise subject to a lien
pursuant to §364(d) of the Bankruptcy Code and (ii) such DIP Collateral
Obligation is fully secured based upon a current valuation or appraisal report.
Notwithstanding the foregoing, such a loan will not be deemed to be a DIP
Collateral Obligation following the emergence of the related debtor in
possession from bankruptcy protection under Chapter 11 of the Bankruptcy Code.

 

“Dispute Time” means, with respect to any Portfolio Asset, 5:00 p.m. New York
time on the Business Day following the date on which the Collateral Manager
receives a notice of valuation from the Administrative Agent with respect to
such Portfolio Asset.

 

“Disputed Asset” has the meaning specified in Section 11 hereof.

 

“Distressed Exchange” means in connection with any Asset, a distressed exchange
or other distressed debt restructuring has occurred, as reasonably determined by
the Collateral Manager, pursuant to which the issuer or obligor of such Asset
has issued to the holders of such Asset a new security or package of securities
or obligations that, in the sole judgment of the Collateral Manager, amounts to
a diminished financial obligation or has the purpose of helping the issuer of
such Asset avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Borrower in
connection with such exchange or restructuring meet the Eligibility
Requirements.

 

“Dollar” means the lawful currency of the United States of America.

 

“Domicile” or “Domiciled” means with respect to any issuer of, or obligor with
respect to, an Asset:

 

(a)     except as provided in clause (b) below, its country of organization; or

 

(b)     if it is organized in a Tax Jurisdiction, each of such jurisdiction and
the country in which, in the Collateral Manager’s good faith estimate, a
substantial portion of its operations are located or from which a substantial
portion of its revenue is derived, in each case directly or through subsidiaries
(which shall be any jurisdiction and country known at the time of designation by
the Collateral Manager to be the source of the majority of revenues, if any, of
such issuer or obligor).

 

“Eligible Investments” has the meaning set forth on Schedule G hereto.

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Eligible Obligor” means, on any date of determination, any obligor that:

 

(a)     is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

 

(b)     is not a Governmental Authority;

 

(c)     is not controlled by the Borrower, the Collateral Manager or an
Affiliate of any such Person; and

 

(d)     such obligor (x) to the best of the Borrower’s knowledge is not the
subject of or threatened with any proceeding which would result in, a Bankruptcy
Event, as of the date on which such Portfolio Asset is committed to be
purchased, and (y) in the Collateral Manager’s reasonable business judgment, is
not in financial distress or experiencing a material adverse change in its
condition, financial or otherwise.

 

“Eligibility Requirements” has the meaning set forth on Schedule C hereto.

 

“Engagement Letter” means the engagement letter dated as of October 28, 2013
between the Collateral Manager and BNP Paribas Securities Corp. relating to the
CLO Securities.

 

“Equity Security” means any security or debt obligation which at the time of
acquisition, conversion or exchange is not eligible for purchase by the Borrower
as an Asset hereunder; it being understood that Equity Securities may not be
purchased by the Borrower but may be received by the Borrower in exchange for an
Asset or a portion thereof in connection with an insolvency, bankruptcy,
reorganization, debt restructuring or workout of the issuer thereof.

 

“Event of Default” means the occurrence of any of the following:

 

(a)     The Borrower fails to pay any principal of any Loan on the date payment
of principal becomes due; provided that if such date is not the Maturity Date,
if such failure results solely from an administrative error or omission by the
Custodian, such failure continues for a period of three (3) Business Days after
written notice thereof to the Custodian;

 

(b)     The Borrower fails to pay any interest on any Loan, or other amounts due
hereunder on the date payment becomes due; provided that if such date is not the
Maturity Date, such failure must continue for five (5) Business Days after
written notice thereof by the Administrative Agent to the Custodian, the
Borrower and the Collateral Manager;

 

(c)     The Borrower fails to perform or observe any other covenant or agreement
(other than those specified in another clause of this definition) contained
herein or in any Transaction Document on its part to be performed or observed
and such failure continues uncured for 30 days after receipt by such party from
the Administrative Agent of written notice of such failure provided that if such
failure cannot be cured, such Event of Default shall occur immediately after
receipt by the Borrower of such written notice from the Administrative Agent;

 

 
-12-

--------------------------------------------------------------------------------

 

 

(d)     Any representation or warranty of the Borrower, the Preferred Investor
or the Collateral Manager herein is or shall be incorrect or misleading in any
material respect when made and is uncured for 30 days after receipt by such
party from the Administrative Agent of written notice of such failure provided
that if such failure cannot be cured, such Event of Default shall occur
immediately after receipt by the Borrower of such written notice from the
Administrative Agent;

 

(e)     The occurrence of a Bankruptcy Event with respect to the Borrower or the
Preferred Investor;

 

(f)     The occurrence of an OC Ratio Breach and such OC Ratio Breach remains
unremedied for a period of 10 consecutive Business Days without being cured;

 

(g)     One or more judgments or decrees shall be entered and outstanding
against the Borrower involving in the aggregate a liability of $100,000 or more,
and the same shall not have been vacated, satisfied, discharged, stayed or
bonded pending appeal for a period of 30 consecutive days;

 

(h)     The Borrower shall have made payments to settle any litigation, claim or
dispute totaling more than $100,000 in the aggregate; or

 

(i)     The occurrence of a Collateral Manager Default.

 

“Excepted Property” means the U.S.$250 proceeds of the issuance of the
Borrower’s ordinary shares, a U.S.$250 transaction fee payable to the Borrower
in connection with the Transaction Documents, the bank account in which such
monies are held (which shall not be any of the Accounts) and all interest and
other proceeds received in connection therewith.

 

“Excess CCC/Caa Obligations” means the amount equal to the excess of the
aggregate Principal Balance, calculated without duplication, of all CCC/Caa
Obligations over an amount equal to 5.0% of the Collateral Principal Amount;
provided that in determining which CCC/Caa Obligations shall be included in the
Excess CCC/Caa Obligations, the CCC/Caa Obligations having the lowest Market
Value shall be deemed to constitute the Excess CCC/Caa Obligations.

 

“Excess Concentration” means for each Concentration Limitation other than the
limitation set forth in clause (vi) of the definition of Concentration
Limitations, as of any Business Day, the sum of the portion (without
duplication) of the Collateral Adjusted Principal Amount of each Portfolio Asset
that causes such Concentration Limitation to be exceeded.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean (A) any Tax imposed on or measured by the net income
or net profits of the Lender, franchise taxes imposed in lieu of net income
taxes, or branch taxes, in each case imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located and (B) any U.S. federal
backup withholding tax resulting from a failure by the Lender or any assignee or
participant to provide to the Borrower, on or before the date on which it
becomes a party to the Agreement, a properly completed IRS Form W-8BEN, W-8ECI,
W-8IMY, or W-9, as applicable.

 

 
-13-

--------------------------------------------------------------------------------

 

 

“Expedited Borrowing Request” has the meaning set forth in Section 2(c) hereof.

 

“First-Lien Last-Out Loan” has the meaning set forth on Schedule F hereto.

 

“Group I Country” means the Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be notified by Moody’s to the Collateral
Manager from time to time).

 

“Group II Country” means Germany, Sweden and Switzerland (or such other
countries as may be notified by Moody’s to the Collateral Manager from time to
time).

 

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway (or such other countries as may be notified
by Moody’s to the Collateral Manager from time to time).

 

“Group IV Country” means Greece, Italy, Portugal and Japan (or such other
countries as may be notified by Moody’s to the Collateral Manager from time to
time).

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants only upon the occurrence of certain actions of the
borrower, including a debt issuance, dividend payment, share purchase, merger,
acquisition or divestiture.

 

“Indemnitee” has the meaning set forth in Section 13(e) hereof.

 

“Independent Bid” has the meaning specified in Section 11 hereof.

 

“Independent Dealer” means each of Bank of America Merrill Lynch, JPMorgan
Chase, Citibank, Deutsche Bank, Goldman Sachs, Morgan Stanley, Royal Bank of
Canada, UBS, Barclays, BNP Paribas, Credit Suisse, GE Capital, Jefferies, Royal
Bank of Scotland, Scotiabank, Societe Generale and Wells Fargo or any Affiliate
of any of the foregoing and any other dealer mutually agreed upon by the
Administrative Agent and the Collateral Manager; provided that neither the
Collateral Manager nor any of its Affiliates shall be considered an Independent
Dealer, provided, further, that the Administrative Agent shall be permitted upon
at least 15 Business Days’ prior written notice to advise the Collateral Manager
that one or more dealers listed herein is no longer considered to be an
Independent Dealer, if in the Administrative Agent’s commercially reasonable
discretion such Independent Dealer has largely or entirely exited its loan
trading business. For each Disputed Asset, the agent of such Asset shall also be
considered an Independent Dealer with respect to such Asset.

 

 
-14-

--------------------------------------------------------------------------------

 

 

“Individual Lender Maximum Funding Amount” means the amount each Lender has
agreed to make available to make Loans in accordance herewith in a principal
amount at any one time outstanding not to exceed with respect to each Lender the
dollar amount set forth opposite such Lender’s name on Schedule B hereto or the
amount set forth on the applicable Assignment and Assumption relating to such
Lender, as applicable, as such amount may be reduced or increased from time to
time pursuant to assignments by or to the Lenders pursuant to Section 13(c).

 

“Ineligible Asset” means, on the earlier to occur of (i) the CLO Takeout and
(ii) the date of the final offering memorandum with respect to the Offering, any
Asset that does not satisfy the eligibility criteria set forth in the Borrower’s
indenture (or similar agreement) governing the issuance of the CLO Securities
expected to be dated as of the CLO Takeout.

 

“Interest Accrual Period” means each period from, and including, one Payment
Date to, but excluding, the next following Payment Date, except that the initial
Interest Accrual Period shall commence on, and include, the date of the first
Loan under this Agreement.

 

“Interest Collection Account” has the meaning specified in Section 3 hereof.

 

“Interest Collections” means, (i) all payments and collections owing to the
Borrower in its capacity as lender and attributable to interest on any Asset or
other Borrower Collateral, including scheduled payments of interest and payments
of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Asset or other Borrower
Collateral, all payments of principal on Eligible Investments purchased with or
representing funds held in the Interest Collection Accounts or otherwise
purchased with or representing Interest Collections, and all interest, earnings
or income on Eligible Investments, (ii) any commitment, ticking, upfront,
underwriting, prepayment, origination or amendment fees received in respect of
any Asset, (iii) all amounts received in connection with any Asset due to any
yield protection, increased cost, tax, expense indemnity or similar provision in
the related underlying instruments of such Asset and (iv) any fees or other
amounts not representing principal received in connection with the sale or other
disposition of any Asset.

 

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) in the event that the LC is
drawn upon and the borrower does not reimburse the LOC Agent Bank, the
lender/participant is obligated to fund its portion of the facility and (iii)
the LOC Agent Bank passes on (in whole or in part) the fees it receives for
providing the LC to the lender/participant.

 

 
-15-

--------------------------------------------------------------------------------

 

 

“LIBOR” means, (A) with respect to a Loan, the rate per annum for the related
LIBOR Interest Period equal to the British Bankers Association LIBOR (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, on the date that is two
Business Days preceding (x) for the first LIBOR Interest Period, the date of the
funding of such Loan and (y) for any subsequent LIBOR Interest Period, the last
day of the immediately preceding LIBOR Interest Period; provided that, with
respect to the first LIBOR Interest Period for each Loan, unless such LIBOR
Interest Period begins on the last Business Day of a month, LIBOR will be
determined by linear interpolation and (B) with respect to the Effective Spread,
as of any Measurement Date, the rate published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) for deposits with a term of three months
at approximately 11:00 a.m., London time on such Measurement Date. If such rate
is not available at such time for any reason, then “LIBOR” shall mean the rate
of interest equal to the average of the rates per annum at which Dollar deposits
in immediately available funds are offered to the Administrative Agent’s LIBOR
office in the London interbank market at or about 11:00 a.m. London time two
Business Days prior to the beginning of such LIBOR Interest Period for delivery
on the first day of such LIBOR Interest Period, and in an amount approximately
equal to the amount of the Loan and for a period approximately equal to such
LIBOR Interest Period. The Administrative Agent shall promptly notify the
Collateral Manager of “LIBOR” determined in accordance with the procedures
described in the two preceding sentences.

 

“LIBOR Interest Period” means, with respect to any Loan, the period beginning on
(and including) the date on which such Loan is made or continued and shall end
on (but exclude) the last Business Day of the month prior to the next Payment
Date; provided that, if such LIBOR Interest Period would otherwise end on a day
which is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such LIBOR Interest Period shall
end on the Business Day next preceding such numerically corresponding day). At
the end of each LIBOR Interest Period, if such Loan is not repaid in full, the
then outstanding principal amount of such Loan shall be continued for a new
LIBOR Interest Period commencing at the end of the prior LIBOR Interest Period.1

 

“Loans” has the meaning specified in Section 2(a) hereof.

 

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants during each reporting period applicable to such Asset,
whether or not such borrower has taken any specified action.

 

“Market Value” means with respect to any Portfolio Asset on any date of
determination, an amount expressed in Dollars equal to the mark-to-market value
(excluding accrued interest) (a) which, if such Portfolio Asset is not a CCC/Caa
Obligation or a Defaulted Obligation and if three or more dealer bids are
available from a Pricing Source selected by the Administrative Agent, shall be
equal to the average of such dealer bids as calculated by the Administrative
Agent, or (b) which, if either (i) such Portfolio Asset is a CCC/Caa Obligation
or a Defaulted Obligation or (ii) such Portfolio Asset is not a CCC/Caa
Obligation or a Defaulted Obligation and three or more dealer bids are not
available from a Pricing Source, shall be as determined by the Administrative
Agent in a commercially reasonable manner on such date or, (with respect to a
Portfolio Asset that is not a CCC/Caa Obligation or a Defaulted Obligation only)
if such a determination is not made on such date, the mark-to-market value
(excluding accrued interest) most recently determined by the Administrative
Agent in a commercially reasonable manner with respect to such Portfolio Asset;
provided that in the event the Collateral Manager disagrees with any Market
Value determination not determined using a Pricing Source, the Market Value
shall be determined pursuant to the Calculation Dispute Mechanism; provided,
further that any Market Value determination made using a Pricing Source shall be
conclusive and binding absent manifest error.

 

--------------------------------------------------------------------------------

1 Under consideration by BNPP.


 
-16-

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means, with respect to any Person (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of such Person or such Person and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of such Person to perform its
obligations under any Transaction Document; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against such Person of
any Transaction Document or (d) a material adverse effect upon the rights and
the remedies of the Lender under any Transaction Document.

 

“Material Documents” means, with respect to any Asset (a) a complete copy of the
agreement specifying the terms, and governing the repayment, of such Asset, (b)
the informational memorandum, offering memorandum or similar document, if any,
relating to such Asset, (c) any available marketing materials with respect to
such Asset, (d) any computational materials, stress runs, and cash flow analyses
with respect to such Asset received by the Collateral Manager and (e) such other
documents and materials with respect to such Asset as may be reasonably
requested by the Administrative Agent.

 

“Maturity Date” means the earliest to occur of (a) the CLO Takeout, (b) the
Outside Settlement Date, and (c) the date on which the Administrative Agent
gives notice to the Borrower, the Collateral Manager and the Preferred Investor
following the occurrence of and during the continuation of an Event of Default
that the entire Outstanding Principal Amount of Loans shall be due and payable.

 

“Maximum Facility Amount” means, on any date of determination, the sum of the
Individual Lender Maximum Funding Amounts for all of the Lenders.

 

“Measurement Date” means any day on which the Borrower purchases, or enters into
a commitment to purchase, a Portfolio Asset, or the day on which a default of a
Portfolio Asset occurs.

 

“Minimum Floating Spread Test” has the meaning set forth on Schedule F hereto.

 

“Minimum Weighted Average Coupon Test” has the meaning set forth on Schedule F
hereto.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Industry Classification” means the Moody’s Industry Classification
Group List set forth in Schedule D-1 hereto.

 

“Moody’s Maximum Rating Factor Test” has the meaning set forth on Schedule F
hereto.

 

 
-17-

--------------------------------------------------------------------------------

 

 

“Moody’s Minimum Weighted Average Recovery Rate Test” has the meaning set forth
on Schedule F hereto.

 

“Moody’s Rating” means with respect to any Portfolio Asset, the rating
determined pursuant to Schedule E-1 hereto.

 

“Moody’s Recovery Amount” means, with respect to any Asset, the product of (x)
the Principal Balance of such Asset and (y) the Moody’s Recovery Rate.

 

“Moody’s Recovery Rate” has the meaning set forth on Schedule F hereto.

 

“Non-Emerging Market Obligor” means an obligor that is Domiciled in (x) any
country that has a country ceiling for foreign currency bonds of at least “Aa2”
by Moody’s and a foreign currency issuer credit rating of at least “AA” by S&P
or (y) without duplication, the United States.

 

“OC Ratio” means, as of any Business Day, the percentage calculated by dividing
the Borrowing Base by the Outstanding Principal Amount of the Loans.

 

“OC Ratio Breach” means, as of any Business Day, a failure of the OC Ratio to be
equal to or greater than 1.

 

“Offering” means the offering and sale by the Borrower of the CLO Securities
expected to settle on the CLO Takeout.

 

“Other Taxes” has the meaning specified in Section 2(j) hereof.

 

“Outside Settlement Date” means the date occurring on the Business Day nine
months after the Conversion Date.

 

“Outstanding Principal Amount” means, as of any date of determination, the total
principal amount of Loans made hereunder minus the amount of all repayments and
prepayments of the principal amount of Loans on or prior to such date.

 

“Partial Deferrable Security” means any Asset with respect to which under the
related Underlying Instruments (i) a portion of the interest due thereon is
required to be paid in cash on each payment date therefor and is not permitted
to be deferred or capitalized (which portion shall at least be equal to LIBOR or
the applicable index with respect to which interest on such Asset is calculated
(or, in the case of a fixed rate Asset, at least equal to the forward swap rate
for a designated maturity equal to the scheduled maturity of such Asset)) and
(ii) the issuer thereof or obligor thereon may defer or capitalize the remaining
portion of the interest due thereon.

 

“Participant Register” has the meaning specified in Section 13(c)(iii) hereof.

 

“Payment Date” means (i) the last Business Day of each of March, June, September
and December, beginning in March 2014, and (ii) the Maturity Date.

 

 
-18-

--------------------------------------------------------------------------------

 

 

“Person” means an individual, corporation (including a business trust or a
limited liability company), partnership, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated association
or government or any agency or political subdivision thereof.

 

“Portfolio Asset” means each Asset acquired (or committed to be acquired) by the
Borrower hereunder, in each case which shall satisfy the Eligibility
Requirements as of the Acquisition Date thereof by the Borrower.

 

“Portfolio Asset Buy Confirmation” means with respect to any Portfolio Asset,
documentation evidencing, in reasonable detail, the Borrower’s acquisition of
such Portfolio Asset, and which shall identify at least the obligor, price and
the Principal Balance of such Portfolio Asset.

 

“Preference Shares” means the Preference Shares of the Borrower which, as a
class, will have the rights and will be subject to the restrictions set forth in
the memorandum and articles of association of the Borrower and which, following
payment in full of all amounts due to the Lender hereunder on the CLO Takeout,
will be redeemed on the CLO Takeout from remaining proceeds of the issuance of
the CLO Securities.

 

“Preference Share Purchase Date” means the second Business Day after the date on
which the Borrower (or the Collateral Manager on its behalf) determines, or the
Lender notifies the Borrower and the Preferred Investor, or the Preferred
Investor notifies the Borrower that, in each case, the issuance and sale of
Preference Shares is required or permitted pursuant to Section 6.

 

“Preference Share Subscription Agreement” means a subscription agreement,
substantially in the form of Annex D hereto, between the Borrower and the
Preferred Investor, pursuant to which the Preferred Investor subscribes for the
Preference Shares.

 

“Prepayment Reserve Account” has the meaning specified in Section 3 hereof.

 

“Pricing Source” means each of Loan Pricing Corporation, LoanX, Markit Partners
or any other nationally recognized loan pricing service mutually agreed upon by
the Administrative Agent and the Collateral Manager; provided that neither the
Collateral Manager nor any of its Affiliates shall be a Pricing Source;
provided, further, that the Administrative Agent shall have the ability upon at
least 15 Business Days’ prior written notice to advise the Collateral Manager
that one or more sources listed herein is no longer considered to be a Pricing
Source, provided that the Administrative Agent can only provide such notice if
in its commercially reasonable discretion such Pricing Source has largely or
entirely exited its loan pricing business.

 

“Principal Balance” means, with respect to any Asset as of any date of
determination, the outstanding principal amount of such Asset (including the
maximum outstanding unfunded commitment under such Asset) as of such date of
determination.

 

“Principal Collection Account” has the meaning specified in Section 3 hereof.

 

 
-19-

--------------------------------------------------------------------------------

 

 

“Principal Collections” means any and all amounts of collections received with
respect to the Borrower Collateral other than Interest Collections, including
(but not limited to) all collections attributable to principal on such Borrower
Collateral. Net proceeds received by the Borrower from the sale of the CLO
Securities will also constitute Principal Collections to the extent of
outstanding Loans under the Transaction Documents.

 

“Purchase Price” means, with respect to each Portfolio Asset, the Dollar amount
paid (or committed to be paid) by the Borrower to acquire such Asset (excluding
purchased accrued interest and assuming that the Portfolio Asset was fully
funded).

 

“Reference Rate” means BNP Paribas’ prime rate as announced in New York, New
York, from time to time.

 

“Register” has the meaning specified in Section 13(c)(ii) hereof.

 

“Registered” means a debt obligation that was issued after July 18, 1984 and
that is in registered form for purposes of the Code.

 

“Reinvestment” has the meaning specified in Section 5(d) hereof.

 

“Related Parties” has the meaning specified in Section 13(n) hereof.

 

“Relevant Agents” has the meaning specified in Section 13(g) hereof.

 

“Resolution Time” means 3:00 p.m. New York time on the second Business Day
following the day a notice of dispute is sent to the Administrative Agent.

 

“Resolution Value” means, with respect to a Disputed Asset, a single Independent
Bid obtained by a party that :

 

(i)     relates to the full par amount of such Disputed Asset;

 

(ii)     is notified to the other party, together with reasonable evidence of
such bid, by the Resolution Time; and

 

(iii)     was firm and actionable for a period of at least 2 hours after the
Resolution Time.

 

“Revolving Period” means the period commencing on the date of this Agreement and
ending on December 10, 2014.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“S&P Industry Classification” means the S&P Industry Classifications set forth
in Schedule D-2 hereto.

 

“S&P Minimum Weighted Average Recovery Rate Test” has the meaning set forth in
Schedule F hereto.

 

 
-20-

--------------------------------------------------------------------------------

 

 

“S&P Rating” means with respect to any Portfolio Asset, the rating determined
pursuant to Schedule E-2 hereto.

 

“S&P Recovery Amount” means, with respect to any Asset, the product of (x) the
Principal Balance of such Asset and (y) the S&P Recovery Rate.

 

“S&P Recovery Rate” has the meaning set forth on Schedule F hereto.

 

“Sanctioned Country” means any country subject to economic sanctions or trade
restrictions of France, the United Nations, the European Union, the United
Kingdom, or the United States that broadly prohibit or restrict dealings with
such country (currently Cuba, Iran, North Korea, Sudan, and Syria).

 

“Sanctions Target” means any Person with whom dealings are restricted or
prohibited under the Sanctions Laws of France, the United Nations, the European
Union, the United Kingdom, or the United States, including (a) any Person
identified in any list of sanctioned Persons maintained by: (i) the French
Government; (ii) any committee of the United Nations Security Council; (iii)
the European Union; (iv) HM Treasury of the United Kingdom; or (v) the United
States Department of Treasury; (b) any Person located, organized, or resident
in, organized in, or a Governmental Authority or government instrumentality of,
any Sanctioned Country; and (c) any Person directly or indirectly 50% or more
owned by, otherwise controlled by, or acting for the benefit or on behalf of, a
Person described in (a) or (b).

 

“Sanctions Laws” means all laws concerning economic sanctions, including
embargoes, export restrictions, the ability to make or receive international
payments, the freezing or blocking of assets of targeted Persons, the ability to
engage in transactions with specified persons or countries, or the ability to
take an ownership interest in assets of specified Persons or located in a
specified country, including any laws threatening to impose economic sanctions
on any person for engaging in proscribed behavior.

 

“Scheduled Principal Payment Amount” means, on either (i) April 24, 2015, or
(ii) September 10, 2015, an amount equal to (a) the Outstanding Principal Amount
of the Loans on such date minus (b) the Scheduled Targeted Principal Balance for
such date.

 

“Scheduled Targeted Principal Balance” means (a) on April 24, 2015, 50% of the
Outstanding Principal Amount of the Loans as of the Conversion Date and (b) on
September 10, 2015, zero.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Lien Loan” means any assignment of or participation interest in or other
interest in a loan that (i) is not (and that by its terms is not permitted to
become) subordinate in right of payment to any other obligation of the obligor
of the loan other than a Senior Secured Loan with respect to the liquidation of
such obligor or the collateral for such loan and (ii) is secured by a valid
second priority perfected security interest or lien to or on specified
collateral securing the obligor’s obligations under the loan, which security
interest or lien is not subordinate to the security interest or lien securing
any other debt for borrowed money other than a Senior Secured Loan on such
specified collateral.

 

 
-21-

--------------------------------------------------------------------------------

 

 

“Secured Parties” means the Administrative Agent, the Lenders, each Indemnitee
and their respective successors and assigns.

 

“Securities Act” has the meaning specified in Section 4(d)(i) hereof.

 

“Senior Secured Loan” means any assignment of, participation interest in or
other interest in a loan that (i) is secured by a first priority perfected
security interest or lien on specified collateral (subject to customary
exemptions for permitted liens, including, without limitation, any tax liens or
as permitted in the last sentence of this definition), (ii) has the most senior
pre-petition priority (including pari passu with other obligations of the
obligor) in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings and (iii) by its terms is not permitted to become
subordinate in right of payment to any other obligation of the obligor thereof
(subject to customary exemptions for permitted liens, including, without
limitation, any tax liens or as permitted in the last sentence of this
definition). For the avoidance of doubt, a Senior Secured Loan (x) may be
subject to permitted liens (including liens securing working capital facilities)
entered into the ordinary course pursuant to the respective credit agreement
with respect to such Asset and (y) may by its terms receive payments after
proceeds are first applied to a working capital facility; provided, that any
loan described in clause (i) above shall be a Senior Secured Loan only to the
extent that any such working capital facility or other debt has a notional
amount less than the sum of (A) the amount of the Senior Secured Loan subject to
the lien hereof and (B) all other first-lien term and revolving loans extended
to the applicable obligor (and for this purpose, any undrawn amounts under a
delayed-draw term loan facility shall be deemed to have been fully drawn).

 

“Senior Secured Bond” means any assignment of or participation interest in or
other interest in a debt security (that is not a loan) that (a) is issued by a
corporation, partnership, limited liability company, trust or other person and
(b) is secured by a valid first priority perfected security interest or lien in
or on specified collateral (subject to customary exemptions for permitted liens,
including, without limitation, any tax liens).

 

“Senior Unsecured Loan” means any assignment of or participation interest in or
other interest in a unsecured loan that is not subordinated to any other
unsecured indebtedness of the obligor.

 

“Step-Down Obligation” means an obligation which by the terms of the related
Underlying Instruments provides for a decrease in the per annum interest rate on
such obligation (other than by reason of any change in the applicable index or
benchmark rate used to determine such interest rate) or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation providing for payment of a constant rate of
interest, or a constant spread over a floating rate index or benchmark, as the
case may be, at any time shall not constitute a Step-Down Obligation at and
following such time.

 

“Step-Up Obligation” means any obligation which provides for an increase, in the
case of an obligation which bears interest at a fixed rate, in the per annum
interest rate on such obligation or, in the case of an obligation which bears
interest at a floating rate, in the spread over that applicable index or
benchmark rate, solely as a function of the passage of time; provided that an
obligation providing for payment of a constant rate of interest, or a constant
spread over a floating rate index or benchmark, as the case may be, at any time
shall not constitute a Step-Up Obligation at and following such time.

 

 
-22-

--------------------------------------------------------------------------------

 

 

“Structured Finance Obligation” means, any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, and
the payments of which are principally dependent upon, a pool of receivables or
other assets; provided that, for purposes of this definition, any financial
guarantee insurance policy or other guarantee or “wrap” of such special purpose
vehicle’s obligation to make payments shall be disregarded.

 

“Subordinated Management Fee” means the fee payable to the Collateral Manager
after all Termination Obligations have been paid pursuant to Section 3(c) of
this Agreement, in an amount equal to 0.50% per annum of the Collateral
Principal Amount, which amount shall accrue on each Payment Date until the
Maturity Date.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares or securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

 

“Synthetic Security” means a security or swap transaction (excluding, for
purposes of this Agreement, a participation interest) that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

“Target CLO Amount” means $300,000,000.

 

“Target Date” has the meaning specified in Section 2(h)(ii)(B) hereof.

 

“Tax Jurisdiction” means the Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, the Netherlands Antilles, Singapore, the
Jersey Islands or the U.S. Virgin Islands and any other tax advantaged
jurisdiction that satisfies the Moody’s Rating Condition.

 

“Tax Subsidiary” means a special purpose, wholly-owned Subsidiary of the
Borrower that is treated as a corporation for U.S. federal income tax purposes
and is organized to reduce the risk that the Borrower may be treated as engaged
in a trade or business in the United States for U.S. federal income tax purposes
or otherwise subject to U.S. federal income tax on a net income basis.

 

“Taxes” has the meaning specified in Section 2(j) hereof.

 

“Termination Obligations” means, the sum of accrued and unpaid interest on the
Loans to (but excluding) the date of payment, the Outstanding Principal Amount
of all Loans, the CLO Takeout Fees (if applicable), and all other amounts
(including without limitation fees, expenses and indemnities) payable to the
Administrative Agent and the Lenders hereunder.

 

 
-23-

--------------------------------------------------------------------------------

 

 

“Transaction Documents” means this Agreement, the promissory note(s) (if any),
the Account Control Agreement, the Preference Share Subscription Agreement, the
Engagement Letter, the Collateral Management Agreement, the Custody Agreement
and any other agreements pursuant to which the Accounts are established and
maintained and any other documentation required to be executed and delivered by
the Borrower from time to time pursuant to this Agreement.

 

“Trust Account” has the meaning specified in Section 3 hereof.

 

“UCC” means the Uniform Commercial Code in effect in each applicable
jurisdiction.

 

“Underlying Instruments” means with respect to an Asset, the trust deed,
indenture, credit agreement or other agreement pursuant to which an Asset has
been issued or created and each other agreement that governs the terms of or
secures the obligations represented by such Asset or of which holders of such
Asset are the beneficiaries.

 

“Weighted Average Life Test” has the meaning set forth on Schedule F hereto.

 

“Zero-Coupon Security” means any obligation that at the time of purchase does
not by its terms provide for the payment of cash interest; provided that if, at
any time after such purchase such obligation provides for the payment of cash
interest, it will cease to be a Zero-Coupon Security.

 

(b)     For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

 

(i)     the terms defined in this Agreement include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;

 

(ii)     references herein to “Sections,” subsections, clauses and other
subdivisions without reference to a document are to designated Sections and
other subdivisions of this Agreement;

 

(iii)     the words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;

 

(iv)     the term “include” or “including” shall mean without limitation by
reason of enumeration; and

 

(v)     the Section and subsection titles and headings in this Agreement are for
convenience of reference only and will be disregarded in and have no effect on
any interpretation of the provisions of this Agreement.

 

SECTION 2.

The REVOLVING Facility

 

(a)     The Maximum Facility Amount. Subject to the terms and conditions set
forth herein, the Lenders agree to make available to the Borrower a revolving
credit facility providing for loans (“Loans”) in an aggregate principal amount
not exceeding the lesser of (A) the Maximum Facility Amount as of the funding
date of such Loan and (B) the Borrowing Base as of the funding date of such Loan
(calculated after giving effect to the deposit or investment of the proceeds on
such funding date), which Loans shall be used by the Borrower to acquire Assets.
Within the foregoing limits and subject to the terms, conditions and limitations
set forth herein, the Borrower may borrow, repay and reborrow Loans until the
Conversion Date.

 

 
-24-

--------------------------------------------------------------------------------

 

 

(b)     Requests for Asset Approval. The Collateral Manager, on behalf of the
Borrower, shall provide to the Administrative Agent (with a copy to the
Borrower) a notice by electronic mail in the form of Annex A with respect to
each Asset proposed to be purchased with, if applicable, funds held in the Trust
Account or the proceeds of a Loan, Principal Collections or Interest Collections
pursuant to Section 5(d) (together with any attachments required in connection
therewith, an “Approval Request”), together with copies of any Material
Documents related to such Asset requested by the Administrative Agent. The
Administrative Agent shall have the right, acting in its sole and absolute
discretion, to approve or reject any Approval Request and to request additional
information regarding any proposed Asset. If the Administrative Agent receives
an Approval Request by 11:00 a.m. New York City time on any Business Day, the
Administrative Agent shall notify the Collateral Manager and the Borrower in
writing (including via electronic mail) whether it has approved or rejected such
Approval Request by 3:00 p.m. New York City time on the second Business Day
thereafter (it being understood, for the avoidance of doubt, that any Approval
Request received by the Administrative Agent after 11:00 a.m. New York City time
on any Business Day shall be deemed to have been received on the following
Business Day); provided that if the Administrative Agent does not notify the
Collateral Manager and the Borrower whether it has approved or rejected such
Approval Request by 3:00 p.m. New York City time on the second Business Day
after receipt, such Approval Request shall be deemed to be rejected. No later
than 4:30 p.m. New York City time on the same Business Day that the Collateral
Manager and Borrower receive an approved Approval Request from the
Administrative Agent (or reconfirmation of an approved Approval Request in
accordance with the proviso to this sentence), the Collateral Manager, on behalf
of the Borrower, shall provide by electronic mail to the Administrative Agent
(with a copy to the Borrower and the Custodian) a copy of the Portfolio Asset
Buy Confirmation; provided that if the Collateral Manager on behalf of the
Borrower (x) does not enter into a commitment to purchase a Portfolio Asset on
the same Business Day as the approval of the related Approval Request is first
received from the Administrative Agent and (y) still wishes to purchase such
Portfolio Asset, the Collateral Manager, by 11:00 a.m. New York City time on the
next Business Day, shall request the Administrative Agent to reconfirm to the
Collateral Manager and the Borrower that the related approved Approval Request
shall remain valid until 4:30 p.m. New York City time on such Business Day. The
Administrative Agent shall have the right, acting in its sole and absolute
discretion, to approve or reject any such request.

 

 
-25-

--------------------------------------------------------------------------------

 

 

(c)     Borrowings. If, prior to the Conversion Date, the Collateral Manager
wishes to purchase an Asset on behalf of the Borrower for which the Approval
Request has been approved pursuant to Section 2(b) and funds in the Trust
Account are insufficient to provide for such purchase, the Collateral Manager
shall request a Loan for such purpose by, no later than noon, New York City
time, on the third Business Day preceding the proposed date of such Loan,
providing to the Administrative Agent (with a copy to the Borrower) an
irrevocable notice (which may be signed by the Collateral Manager on behalf of
the Borrower) by electronic mail or facsimile transmission substantially in the
form of Annex B hereto (together with any attachments required in connection
therewith, a “Borrowing Request”). The Administrative Agent shall notify, as
soon as reasonably practical but in no event later than 5:00 p.m. New York City
time three (3) Business Days prior to the proposed date of the Loan, the Lenders
each time it receives a Borrowing Request. Unless otherwise agreed to by the
Lenders, each Loan shall be in a minimum principal amount of U.S.$1,000,000 and
shall be in an amount (not less than zero) equal to (i) the Purchase Price of
the Asset, together with any purchased accrued interest with respect thereto (as
specified in the Approval Request) minus (ii) the sum of (A) the balance (if
any) in the Trust Account and (B) any proceeds expected to be received by the
Borrower in connection with the issuance and sale of any Preference Shares
required or expected to be issued pursuant to Section 6 in connection with the
purchase of such Asset. To the extent that more than one Lender is a party
hereto, each Loan shall consist of loans made by the Lenders ratably in
accordance with their Individual Lender Maximum Funding Amounts. Each Lender at
its option may make any Loan or portion of a Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan. Upon satisfaction
of the conditions to borrowing set forth in this Section 2, the Lenders shall
advance the applicable principal amount of each Loan on the date specified in
the related Borrowing Request and the proceeds thereof shall be paid into the
Trust Account or otherwise at the direction of the Borrower (or the Collateral
Manager on its behalf) as set forth in the Borrowing Request for application
toward the acquisition cost of the related Asset. The Lenders shall not fund any
Loans to the Borrower if a Default has occurred and is continuing.

 

Notwithstanding the preceding paragraph, the Collateral Manager, on behalf of
the Borrower, may deliver a Borrowing Request to the Administrative Agent on the
first or second Business Day prior to the proposed date of the funding of a Loan
(an “Expedited Borrowing Request”). Upon receipt of an Expedited Borrowing
Request, the Administrative Agent shall promptly notify the Lenders of such
Loan, and the Lenders shall make such Loan on the proposed funding date set
forth in the Expedited Borrowing Request subject to the terms and conditions for
borrowings set forth in this Credit Agreement, except that such Loan shall be
advanced at a rate per annum equal to the Reference Rate plus the Applicable
Margin and shall be automatically refinanced within three (3) Business Days of
the funding of such Loan with a LIBOR Loan; provided, that if the Lenders are
unable to make a Loan pursuant to an Expedited Borrowing Request due to the
occurrence of a force majeure, or any other unexpected and unforeseen event,
including, without limitation, market disruptions, the Lenders shall make such
Loan subject to the terms and conditions for borrowings set forth in this Credit
Agreement as soon as it is reasonably able to do so.

 

(d)     Interest. Loans shall bear interest at a rate per annum equal to LIBOR
plus the Applicable Margin until repaid; provided, that upon the occurrence and
during the continuance of an Event of Default, the Loans shall bear interest at
a rate per annum equal to LIBOR plus the Applicable Margin plus 2.00%. Interest
shall be calculated daily on the basis of a year of 360 days and actual days
elapsed. Interest shall accrue on each Loan through but excluding the date of
payment.

 

 
-26-

--------------------------------------------------------------------------------

 

 

The Borrower shall pay to Administrative Agent for the benefit of the Lenders
all accrued and unpaid interest on the Loans and, if applicable, any related
Breakage Costs, on the Maturity Date; provided that the Borrower shall partially
or fully pay accrued and unpaid interest for the related Interest Accrual Period
on each Payment Date (if any) to the extent of Interest Collections available
for such payment pursuant to this Agreement (and any unpaid interest shall
remain outstanding). Accrued and unpaid interest on past due amounts shall be
payable on demand.

 

In no case shall interest payable hereunder exceed the amount that the Lender
may charge or collect under applicable law.

 

(e)     Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent a fee equal to $25,000 per annum (the “Administrative Agent Fee”);
provided that if an Event of Default or a Collateral Manager Default has
occurred and is continuing, the Administrative Agent Fee shall be equal to
$50,000 per annum.

 

The Borrower shall pay to the Administrative Agent all accrued and unpaid
Administrative Agent Fee on the Maturity Date; provided that the Borrower shall
partially or fully pay accrued and unpaid Administrative Agent Fee for the
related Interest Accrual Period on each Payment Date (if any) to the extent of
Interest Collections available for such payment pursuant to this Agreement (and
any unpaid Administrative Agent Fee shall remain outstanding). Fees paid in
accordance with provisions hereof shall not be refundable under any
circumstances.

 

(f)     Evidence of Loans. The Loans and all payments thereon shall be evidenced
by the Administrative Agent’s loan accounts and records; provided, that upon the
request of any Lender, the Loans may be evidenced by a promissory note in the
form of Annex C hereto in addition to such loan accounts and records. Such loan
accounts, records and promissory note shall be conclusive absent manifest error
of the amount of the Loans and payments thereon. Any failure to record any Loan
or payment thereon or any error in doing so shall not limit or otherwise affect
the obligation of the Borrower to pay any amount owing with respect to the
Loans.

 

(g)     Repayment of Principal on the Maturity Date. The entire Outstanding
Principal Amount of Loans shall be due and payable on the Maturity Date, and on
the Maturity Date the Borrower shall pay such amount to the Administrative Agent
on behalf of the Lenders, without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived.

 

(h)     Prepayments.

 

(i)     Optional Prepayments. The Borrower may, upon three Business Days’ notice
to the Administrative Agent, prepay one or more outstanding Loans in whole, or
in part, on any Business Day, together with accrued and unpaid interest in
respect of such Loans through (but excluding) the date of such prepayment and,
if applicable, any related Breakage Costs. Such prepayment may be made with the
proceeds of a sale or liquidation of a Portfolio Asset in accordance with the
Transaction Documents or out of funds available in the Principal Collection
Account or Trust Account on the date of such prepayment.

 

 
-27-

--------------------------------------------------------------------------------

 

 

(ii)     Mandatory Prepayments. (A) After the Revolving Period, in connection
with any sale or disposition of a Portfolio Asset pursuant to Section 5, unless
the Administrative Agent has agreed in writing that such proceeds may be used in
connection with a Reinvestment pursuant to Section 5(d), the Borrower shall,
upon three (3) Business Days’ notice to the Administrative Agent, use such sale
or disposition proceeds to prepay one or more outstanding Loans in whole, or in
part, on any Business Day, together with accrued and unpaid interest in respect
of such Loans through (but excluding) the date of such prepayment and, if
applicable, any related Breakage Costs; provided, that instead of prepaying a
Loan immediately with such proceeds the Borrower may deposit the proceeds into
the Prepayment Reserve Account and effect such prepayment on or before the next
Payment Date upon three (3) Business Days’ notice to the Administrative Agent.

 

(B)     On or before each of April 24, 2015 and September 10, 2015, (each, a
“Target Date”) the Borrower shall prepay one or more outstanding Loans in whole,
or in part, together with accrued and unpaid interest in respect of such Loans
through (but excluding) the date of such prepayment and, if applicable, any
related Breakage Costs, on any one or more Business Days prior to each Target
Date in an amount equal to or greater than, in the aggregate, the Scheduled
Principal Payment Amount for the related Target Date such that the Outstanding
Principal Amount of the Loans as of such Target Date shall be no greater than
the Scheduled Targeted Principal Balance for such date.

 

(i)     Payments in General. Except as otherwise expressly provided herein, all
payments to the Administrative Agent and the Lenders hereunder shall be made in
Dollars in immediately available funds to the account or accounts designated in
writing to the Borrower by the Administrative Agent and from time to time for
such purpose not later than 2:00 p.m. (New York City time) on the date specified
herein. All payments to the Administrative Agent and the Lenders hereunder shall
be made in full without deduction for any counterclaim, defense, recoupment or
set-off.

 

For purposes hereof, the initial wiring instructions for payments to the
Administrative Agent hereunder shall be:

 

BNP PARIBAS, NEW YORK
Attention: Loan Servicing
ABA: 026 007 689
Account #: 10313000103
Reference: Loan Servicing Clearing Account -- JMP Credit Advisors CLO III Ltd.

 

 
-28-

--------------------------------------------------------------------------------

 

 

(j)     Taxes. Except as required by law, all payments to the Lenders under this
Agreement (including, for purposes of this Section 2(j) and Section 13(p) the
Administrative Agent in its capacity as such, and in each case, any successor,
assignee, or participant) hereunder shall be made free and clear of, and without
any deduction or withholding for or on account of, any present or future taxes,
levies, imposts, duties, assessments, fees or charges of any nature now or
hereafter imposed by any jurisdiction (or any political subdivision or taxing
authority thereof or therein) and all interest, penalties or similar liabilities
with respect thereto (“Taxes”); provided that if any Taxes are so levied or
imposed, the Borrower agrees to (i) notify the Administrative Agent of such
requirement, (ii) pay the full amount of such Taxes and pay the Lenders such
additional amounts as will result in receipt by the Lenders of such amounts as
would have been received by the Lenders had no deduction or withholding been
made for or on account of any such Taxes (other than Excluded Taxes), and
(iii) promptly furnish to the Lenders certified copies of tax receipts
evidencing such payment by such Borrower (or such other evidence reasonably
satisfactory to the Administrative Agent). In addition, the Borrower hereby
agrees to pay any present or future stamp, recording, documentary, excise,
filing, intangible, property or value-added taxes, or similar taxes, charges or
levies that arise from the execution, delivery, enforcement or registration of,
any performance, receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Transaction Document
(collectively, “Other Taxes”). The Borrower shall indemnify and hold harmless
the Lenders (including its direct or indirect beneficial owners), and reimburse
the Lenders upon their written request, for the amount of any Taxes (other than
Excluded Taxes) and Other Taxes, and the full amount of Taxes (other than
Excluded Taxes) imposed by any jurisdiction on amounts payable under this
Section 2(j) (without duplication of any additional amounts already paid
pursuant to this Section 2(j)), and any liability (including penalties,
additions to Tax, interest and expenses) arising therefrom or with respect
thereto, regardless of whether the non-Excluded Taxes, Other Taxes, or other
liabilities for which indemnity is sought have been correctly or legally
asserted.

 

(k)     Reporting. The Borrower (or the Collateral Manager on its behalf) shall
provide (i) the daily reports it receives from the Custodian (on each Business
Day) regarding the Portfolio Assets and the Borrower Collateral to the
Administrative Agent and (ii) a report stating (A) whether the Borrower (or the
Collateral Manager on its behalf) disagrees with any information provided in the
daily report from the Custodian and (B) if there has been any change to the
composition of the Portfolio Assets.

 

 
-29-

--------------------------------------------------------------------------------

 

 

(l)     Delayed Drawdown Collateral Obligations. On the date that any Delayed
Drawdown Collateral Obligation is acquired by the Borrower, the acquisition of
which was approved by the Administrative Agent and the terms of which require
additional payments to be made by the Borrower after the acquisition thereof,
(i) the Borrower shall transfer from the Trust Account into the Delayed Drawdown
Reserve Account, an amount up to the aggregate amount of all additional payments
required to potentially be made by the Borrower, to the extent such funds are
available, and (ii) the Lenders shall make a Loan in accordance with Section
2(c) to be deposited into the Delayed Drawdown Reserve Account in an amount
equal to the difference between (x) the aggregate amount of all additional
payments to potentially be made by the Borrower after the acquisition of such
Delayed Drawdown Collateral Obligation and (y) the amount transferred into the
Delayed Drawdown Reserve Account pursuant to clause (i). Any amount loaned by
the Lenders and deposited into the Delayed Drawdown Reserve Account shall be
deemed to be a Loan on the date of deposit. All amounts in the Delayed Drawdown
Reserve Account will be invested in Eligible Investments. On the date that any
additional payment is required to be made by the Borrower in connection with a
Delayed Drawdown Collateral Obligation, amounts will be withdrawn from the
Delayed Drawdown Reserve Account by the Borrower without further consent of the
Administrative Agent and applied to make such additional payment. In the event
that any Delayed Drawdown Collateral Obligation is sold by the Borrower or the
amount of potential additional payments in respect of a Delayed Drawdown
Collateral Obligation is irrevocably reduced, an amount equal to the amount of
the applicable reduction in the Borrower's potential additional payment
obligations with respect to such Delayed Drawdown Collateral Obligation will be
transferred from the Delayed Drawdown Reserve Account to the Principal
Collection Account and treated as a prepayment of the applicable Asset. If, at
any time, the Administrative Agent determines, pursuant to the terms and
conditions of this Agreement, that a Delayed Drawdown Collateral Obligation is
no longer eligible to collateralize the CLO Securities, the Borrower shall
liquidate such Delayed Drawdown Collateral Obligation, subject to the conditions
set forth in Sections 5(a) and (b), in a timely fashion, in accordance with the
standard of care applicable to such transactions under the Collateral Management
Agreement, so as to minimize the number of additional payments the Borrower may
be required to make with respect to such Delayed Drawdown Collateral Obligation
following the Administrative Agent’s determination of the Delayed Drawdown
Collateral Obligation’s ineligibility.

 

SECTION 3.

Accounts

 

(a)     On or before the date of the first Loan, the Borrower shall establish at
the Custodian (i) a securities account (the “Collateral Account”) to which all
Portfolio Assets will be credited, (ii) a securities account (the “Collection
Account”) into which all proceeds received in connection with the Portfolio
Assets (including any repayments or prepayments of principal and amounts
received in connection with any sale, termination or other dispositions thereof)
will be deposited, (iii) a securities account, which shall be a subaccount of
the Collection Account, into which all interest proceeds from the Portfolio
Assets and other Interest Collections will be deposited (the “Interest
Collection Account”), (iv) a securities account, which shall be a subaccount of
the Collection Account, into which all principal proceeds received in connection
with the Portfolio Assets (including any repayments or prepayments of principal
and amounts received in connection with any sale, termination or other
dispositions thereof up to the outstanding principal amount thereof) and other
Principal Proceeds will be deposited (the “Principal Collection Account”), (v) a
securities account (the “Trust Account”) into which all cash received by the
Borrower from the issuance of Preference Shares, all Loan proceeds and any
amounts transferred from the Principal Collection Account (with the consent of
the Lender) or the Interest Collection Account (with the consent of the Lender)
will be deposited, (vi) a securities account (the “Prepayment Reserve Account”)
into which funds received by the Borrower in connection with any sale or
disposition of a Portfolio Asset shall be deposited to the extent the Borrower
elects to deposit such funds in accordance with Section 2(h)(ii)(A) and (vii) a
securities account (the “Delayed Drawdown Reserve Account”) into which funds
related to Delayed Drawdown Collateral Obligations will be deposited pursuant to
Section 2(l). The Accounts shall be maintained in accordance with the Account
Control Agreement.

 

 
-30-

--------------------------------------------------------------------------------

 

 

(b)     The only permitted withdrawal from or application of assets credited to
the Collateral Account shall be to deliver such assets in connection with a
sale, termination, repayment or other disposition of such asset against payment
or exchange. Any cash payment received in connection with any such disposition
shall be deposited into the Collection Account or paid to the Administrative
Agent on behalf of the Lenders as provided herein, and any non-cash asset
received in exchange shall be credited to the Collateral Account promptly.

 

(c)     The Borrower (or the Collateral Manager on behalf of the Borrower) shall
instruct each obligor under the Portfolio Assets (or, with respect to any
Agented Asset, the paying agent) to deliver all proceeds in respect of the
Borrower Collateral to the Collection Account. The Borrower shall (or shall
cause the Collateral Manager to), on a daily basis (on each Business Day),
identify collections received in the Collection Account on the second prior
Business Day in connection with the Portfolio Assets as either Principal
Collections or Interest Collections and notify to the Custodian of such
determination. The Borrower (or the Collateral Manager on behalf of the
Borrower) shall cause all Principal Collections received on behalf of the
Portfolio Assets in the Collection Account to be promptly (but in any event no
later than one Business Day following receipt thereof) transferred by the
Custodian to the Principal Collection Account. The Borrower (or the Collateral
Manager on behalf of the Borrower) shall cause all Interest Collections received
on behalf of the Portfolio Assets in the Collection Account to be promptly (but
in any event no later than one Business Day following receipt thereof)
transferred by the Custodian to the Interest Collection Account. The only
permitted withdrawal from or application of funds on deposit in the Collection
Account, Principal Collection Account or Interest Collection Account shall be to
make payments expressly provided for in this Agreement or to transfer funds to
the Trust Account in connection with a Reinvestment pursuant to Section 5(d).
Without limiting the foregoing, if the Termination Obligations have been paid in
full, on the final Payment Date, the Borrower shall apply amounts in the
Interest Collection Account (and to the extent such amounts are insufficient,
amounts in the Principal Collection Account) for the payment of the Subordinated
Management Fee to the Collateral Manager; provided, however if such amounts are
insufficient no further payment shall be made of the Subordinated Management Fee
after the final Payment Date.

 

(d)     The only permitted withdrawals from or application of funds on deposit
in the Trust Account shall be to either (i) make prepayments on outstanding
Loans in accordance with Section 2(h) or other payments expressly provided for
in this Agreement, (ii) purchase Assets or (iii) deposit funds in the Delayed
Drawdown Reserve Account pursuant to Section 2(l).

 

(e)     The only permitted withdrawals from or application of funds on deposit
in the Delayed Drawdown Reserve Account shall be to either (i) make additional
payments with respect to a Delayed Drawdown Collateral Obligation pursuant to
Section 2(l) or (ii) deposit in the Principal Collection Account pursuant to
Section 2(l) as a result of a sale of a Delayed Drawdown Collateral Obligation
or an irrevocable reduction of the Borrower’s additional payment obligations
under a Delayed Drawdown Collateral Obligation pursuant to the related
Underlying Instruments.

 

SECTION 4.

Security Interest

 

(a)     Grant. As collateral security for the prompt payment in full and
performance when due (whether at stated maturity, by acceleration, by
liquidation or otherwise) of the Borrower’s obligations to the Secured Parties
hereunder (collectively, the “Borrower Secured Obligations”), the Borrower
hereby pledges to the Administrative Agent on behalf of the Secured Parties and
grants to the Administrative Agent on behalf of the Secured Parties a first
priority continuing security interest in, lien on and right of set-off against,
all of the Borrower’s right, title and interest in, to and under each Portfolio
Asset, all Underlying Instruments with respect to Portfolio Assets, the
Borrower’s rights under the Preference Share Subscription Agreement, each
Account and all assets credited to and funds on deposit in each Account and all
proceeds of the foregoing, in each case whether now owned or hereafter acquired
and whether now existing or hereafter coming into existence, other than Excepted
Property (collectively, the “Borrower Collateral”).

 

 
-31-

--------------------------------------------------------------------------------

 

 

(b)     Perfection, Etc. The Borrower shall:

 

(i)     deliver to the Custodian any and all securities and instruments
evidencing or otherwise relating to Borrower Collateral, endorsed and/or
accompanied by such instruments of assignment and transfer in such form and
substance as the Administrative Agent on behalf of the Secured Parties may
reasonably request, including by taking all steps reasonably requested by the
Administrative Agent and necessary to ensure that all Portfolio Assets that are
securities are credited to the Collateral Account by the Custodian and held in
accordance with the Account Control Agreement and all other Portfolio Assets
held by the Custodian are otherwise marked to reflect the pledge and security
interest provided for in this Agreement; provided that, so long as no Event of
Default shall have occurred and be continuing, the Administrative Agent shall,
promptly upon request of the Borrower or the Collateral Manager, make
appropriate arrangements for making any securities or instrument pledged by the
Borrower available to the Borrower or the Collateral Manager for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Administrative Agent, against trust receipt or
like document);

 

(ii)     give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers, in each case requested
by the Administrative Agent, that may be necessary or desirable (in the
reasonable judgment of the Administrative Agent) to create, preserve, perfect or
validate the security interest granted hereunder or to enable the Administrative
Agent on behalf of the Secured Parties to exercise and enforce its rights
hereunder with respect to such pledge and security interest;

 

(iii)     permit the Administrative Agent or any Lender or its agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable notice examine and make copies of all documents, books,
records and other information concerning the Borrower Collateral and promptly
furnish or cause to be furnished to the Administrative Agent or any Lender any
information which the Administrative Agent or any Lender may reasonably request
concerning the Borrower Collateral; and

 

(iv)     preserve and protect the Secured Parties’ first priority security
interest in Borrower Collateral, and take or cause any action requested by the
Administrative Agent and necessary to preserve, defend, protect or perfect the
Secured Parties’ first priority security interest.

 

(c)     Remedies. During the continuance of an Event of Default, the
Administrative Agent on behalf of the Secured Parties may exercise, in addition
to all other rights and remedies granted in this Agreement, and in any other
Transaction Document, all rights and remedies of a secured party under the UCC
and such additional rights and remedies to which a secured party is entitled at
law or in equity.

 

 
-32-

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below or otherwise required hereby) to or upon the Borrower, the Collateral
Manager, the Preferred Investor or any other Person (all and each of which
demands, presentments, protests, advertisements and notices, or other defenses,
are hereby waived to the extent permitted under applicable law except as
otherwise provided herein), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Borrower Collateral, or any part
thereof, and/or may forthwith sell, assign, give option or options to purchase
or otherwise dispose of and deliver the Borrower Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over the counter market, at any exchange, broker’s
board or office of the Administrative Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best in
its sole discretion, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right,
without notice or publication, to adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for such sale, and any such sale may be made at any time or place to which
the same may be adjourned without further notice. The Administrative Agent shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Borrower Collateral so sold, free of any right or equity of redemption of
the Borrower, which right or equity of redemption is hereby waived or released.
To the extent permitted by applicable law, the Borrower, the Collateral Manager,
and the Preferred Investor waives all claims, damages and demands it may acquire
against the Administrative Agent and the Secured Parties arising out of the
exercise by the Administrative Agent of any of its rights hereunder, except for
any claims, damages and demands it may have against the Administrative Agent
arising from the willful misconduct or gross negligence of the Administrative
Agent or its affiliates, or any agents or employees of the foregoing.

 

The Administrative Agent may, in its discretion during the continuance of an
Event of Default, send notification forms giving the obligors and/or agents on
Portfolio Assets notice of the Administrative Agent’s interest in the Borrower
Collateral on behalf of the Secured Parties and the obligation to make payments
as directed by the Administrative Agent.

 

The rights, powers, privileges and remedies of the Administrative Agent and the
Secured Parties under this Agreement are cumulative and shall be in addition to
all rights, powers, privileges and remedies available to Administrative Agent
and the Secured Parties at law or in equity or under any other Transaction
Document. All such rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently without impairing the rights of the
Administrative Agent and the Secured Parties hereunder.

 

All rights of action and of asserting claims under the Transaction Documents,
may be enforced by the Administrative Agent without the possession of any notes
or the production thereof in any trial or other proceedings relative thereto,
and any such action or proceedings instituted by the Administrative Agent shall
be brought in its own name as Administrative Agent and any recovery of judgment,
subject to the payment of the reasonable expenses, disbursements and
compensation of the Administrative Agent, each predecessor Administrative Agent
and their respective agents and attorneys, shall be for the ratable benefit of
the holders of any notes and other Secured Parties.

 

 
-33-

--------------------------------------------------------------------------------

 

 

In any proceedings brought by the Administrative Agent to enforce the liens
under the Transaction Documents, the Administrative Agent shall be held to
represent all of the Secured Parties, and it shall not be necessary to make any
Secured Party a party to any such proceedings.

 

(d)     Sales.

 

(i)     Each of the Borrower, the Collateral Manager, and the Preferred Investor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all of the Borrower Collateral, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each of the Borrower, the Collateral Manager, and the Preferred
Investor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to the Administrative Agent on behalf of the
Secured Parties than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall not be deemed to have been
made in a commercially unreasonable manner solely by virtue of being a private
sale. The Administrative Agent shall be under no obligation to delay a sale of
any of the Borrower Collateral for the period of time necessary to permit
Borrower to register such securities for public sale under the Securities Act,
or under applicable state securities laws, even if the Borrower would agree to
do so.

 

(ii)     Each of the Borrower, the Collateral Manager, and the Preferred
Investor further shall use commercially reasonable efforts to do or cause to be
done all such other acts as may be reasonably necessary to make any sale or
sales of all or any portion of the Borrower Collateral pursuant to this
Section 4(d) valid and binding and in compliance with any and all other
requirements of applicable law.

 

(iii)     Each of the Borrower, the Collateral Manager, and the Preferred
Investor further agrees that a breach of any of their covenants contained in
Section 4(d) will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in Section 4(d) shall be specifically
enforceable against the Borrower, the Collateral Manager, and the Preferred
Investor, and each of the Borrower, the Collateral Manager, and the Preferred
Investor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Agreement or any defense relating to the
Administrative Agent’s willful misconduct or gross negligence.

 

 
-34-

--------------------------------------------------------------------------------

 

 

(iv)     Section 9-610 of the UCC states that the Secured Parties are able to
purchase the Borrower Collateral only if the Borrower Collateral is sold at a
public sale. The Administrative Agent has advised the Borrower, the Collateral
Manager, and the Preferred Investor that SEC staff personnel have issued various
No Action Letters describing procedures which, in the view of the SEC staff,
permit a foreclosure sale of securities to occur in a manner that is public for
purposes of Article 9 of the UCC, yet not public for purposes of Section 4(a)(2)
of the Securities Act. The UCC permits the Borrower to agree on the standards
for determining whether the Secured Party has complied with its obligations
under Article 9 of the Code. Pursuant to the UCC, each of the Borrower, the
Collateral Manager, and the Preferred Investor hereby specifically agrees
(x) that it shall not raise any objection to any Secured Party’s purchase of the
Borrower Collateral (through bidding on the obligations or otherwise) and
(y) that a foreclosure sale conducted in conformity with the principles set
forth in the No Action Letters promulgated by the SEC staff (1) shall be
considered to be a “public” sale for purposes of the UCC, (2) shall be
considered commercially reasonable notwithstanding that the Secured Party has
not registered or sought to register the Borrower Collateral under the
Securities Act, even if the Borrower agrees to pay all costs of the registration
process, and (3) shall be considered to be commercially reasonable
notwithstanding that the Secured Party purchases the Borrower Collateral at such
a sale.

 

(v)     Each of the Borrower, the Collateral Manager, and the Preferred Investor
agrees that the Administrative Agent shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Borrower Collateral sold by the Administrative Agent pursuant to this Agreement.
The Administrative Agent may, in its sole discretion, among other things, accept
the first bid received, or decide to approach or not to approach any potential
purchasers. Each of the Borrower, the Collateral Manager, and the Preferred
Investor hereby agrees that the Administrative Agent shall have the right to
conduct, and shall not incur any liability as a result of, the sale of any
Borrower Collateral, or any part thereof, at any sale conducted in a
commercially reasonable manner, it being agreed by the parties hereto that some
or all of the Borrower Collateral is or may be of one or more types that
threaten to decline speedily in value. The Borrower, the Collateral Manager, and
the Preferred Investor hereby waive any claims against the Administrative Agent
arising by reason of the fact that the price at which any of the Borrower
Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale or was less than the aggregate amount
of the Borrower’s obligations under the Agreement, even if the Administrative
Agent accepts the first bid received and does not offer any Borrower Collateral
to more than one bidder; provided that Administrative Agent has acted in a
commercially reasonable manner in conducting such private sale. Without in any
way limiting the Administrative Agent’s right to conduct a foreclosure sale in
any manner which is considered commercially reasonable, each of the Borrower,
the Collateral Manager, and the Preferred Investor hereby agrees that any
foreclosure sale conducted in accordance with the following provisions shall be
considered a commercially reasonable sale, and each of the Borrower, the
Collateral Manager, and the Preferred Investor hereby irrevocably waives any
right to contest any such sale conducted in accordance with the following
provisions:

 

(1)     the Administrative Agent conducts such foreclosure sale in the State of
New York;

 

 
-35-

--------------------------------------------------------------------------------

 

 

(2)     such foreclosure sale is conducted in accordance with the laws of the
State of New York; and

 

(3)     not more than thirty days before, and not less than three Business Days
in advance of such foreclosure sale, the Administrative Agent notifies the
Borrower, the Collateral Manager, and the Preferred Investor at the address set
forth herein of the time and place of such foreclosure sale.

 

(vi)     Notwithstanding anything in this Section to the contrary, (i) the
Administrative Agent shall give not less than (2) Business Days prior written
notice to the Collateral Manager of any proposed private sale, transfer or other
disposition of any Borrower Collateral, (ii) the Collateral Manager and/or the
Preferred Investor may, but is not required to, offer to buy any item of
Borrower Collateral following receipt of the notice described in clause (i)
provided that the Administrative Agent shall be entitled to reject such offer in
its sole discretion and, notwithstanding the delivery of such notice or the
receipt of such offer, shall remain entitled to engage other potential buyers
and continue with any proposed private sale, transfer or other disposition
described in such notice or to refrain from selling any such item of Borrower
Collateral, in each case, its sole discretion, and (iii), to the extent any
Borrower Collateral is to be disposed of in a public sale, the Collateral
Manager and Preferred Investor (and any Affiliate or designee thereof) shall be
entitled, subject to and in accordance with any rules of such public sale
established by the Administrative Agent including any standard and customary
eligibility requirements for bidders in such public sale, to bid on each such
item of Borrower Collateral being sold, transferred or otherwise disposed of.

 

(e)     No Other Liens. Except as expressly permitted hereunder and under the
Account Control Agreement, the Borrower will not sell, assign, pledge, grant any
security interest in, exchange, transfer, hypothecate or otherwise dispose of or
grant any option with respect to such Borrower Collateral, or agree to do any of
the foregoing, without the prior written consent of the Administrative Agent.

 

(f)     Power of Attorney. The Borrower hereby irrevocably appoints the
Administrative Agent as its attorney-in-fact with full power of substitution and
authorizes the Administrative Agent to take any action and execute any
instruments with respect to the Borrower Collateral that the Administrative
Agent may deem necessary or advisable in connection with the following, each
subject to the terms of this Agreement: (i) the Borrower’s grant of a security
interest in the Borrower Collateral to the Administrative Agent on behalf of the
Secured Parties and any rights and remedies that the Administrative Agent on
behalf of the Secured Parties may exercise in respect thereof upon the
occurrence and during the continuance of an Event of Default, (ii) the filing of
one or more financing or continuation statements with respect to the Borrower
Collateral, (iii) the sale, termination or other disposition of any Portfolio
Asset at the direction of the Administrative Agent on or after the Maturity Date
or (iv) accomplishing any other purposes of this Agreement and the exercise of
any remedies hereunder by the Administrative Agent. The Borrower agrees that the
powers granted by this paragraph are coupled with an interest, discretionary in
nature and exercisable at the sole option of the Administrative Agent. This
power of attorney shall be binding upon, and enforceable against, all
beneficiaries, successors, assigns, transferees and legal representatives of the
Borrower.

 

 
-36-

--------------------------------------------------------------------------------

 

 

(g)     Termination of Security Interest. The security interest granted to
secure the obligations of the Borrower hereunder shall be terminated and
released and all rights in the Borrower Collateral will revert to the Borrower
on the date all of the Termination Obligations have been paid in full to the
Administrative Agent and the Lenders. In connection with such termination and
release, the Administrative Agent and the Lenders shall execute and deliver such
documents, instruments and certificates as the Borrower shall reasonably require
at the Borrower’s expense.

 

(h)     Right of Set-Off. The Administrative Agent and the Lenders are
authorized to set-off any and all amounts due to it hereunder against any
amounts payable to the Borrower by the Administrative Agent, the Lenders or
their Affiliates, whether or not such amounts have matured.

 

SECTION 5.

Dispositions of Portfolio Assets, REINVESTMENT OF PRINCIPAL COLLECTIONS

 

(a)     Sale or Disposition of Portfolio Assets During the Revolving Period. At
any time prior to the Conversion Date, the Collateral Manager on behalf of the
Borrower may arrange for the sale or disposition of any Portfolio Asset, subject
to the following conditions:

 

(i)     both prior to and immediately after giving effect to such sale or
disposition, no Default or Event of Default shall have occurred and be
continuing; and

 

(ii)     the proceeds from such sale or disposition (after taking into account
all costs and expenses associated with such sale or disposition) are at least
equal to the Purchase Price of such Portfolio Asset; provided that the Borrower
may sell or dispose of a Portfolio Asset if the proceeds from such sale or
disposition are less than the Purchase Price of such Portfolio Asset if (A) (1)
after such sale or disposition the OC Ratio is maintained or improved or (2) if
such sale or disposition does not maintain or improve the OC Ratio, the
Administrative Agent has confirmed in writing that an OC Ratio Breach will not
occur as a result of such sale or disposition, such confirmation not to be
unreasonably withheld or delayed, or (B) the Collateral Manager and the
Administrative Agent have agreed in writing to permit such proposed sale or
disposition.

 

(b)     Sale or Disposition of Portfolio Assets After the Revolving Period. On
and after the Conversion Date, the Collateral Manager may, only with the prior
written approval of the Administrative Agent, arrange for the sale or
disposition of all or a portion of the Portfolio Assets; provided, however, that
the prior written approval of the Administrative Agent shall not be required so
long as the proceeds of such sale or disposition, together with the funds on
deposit in the Accounts (including funds invested or held in Eligible
Investments), are equal to or greater than 105% of the Termination Obligations.

 

 
-37-

--------------------------------------------------------------------------------

 

 

(c)     The Collateral Manager (on behalf of the Borrower) shall sell, arrange
to sell or otherwise dispose of all Portfolio Assets that are Ineligible Assets
no later than the CLO Takeout, subject to Sections 5(a) and (b).

 

(d)     Reinvestment of Principal Collections and Interest Collections. At any
time prior to the Conversion Date (but not on or after the Conversion Date), the
Collateral Manager on behalf of the Borrower may, with the prior written consent
of the Administrative Agent, instruct the Custodian to withdraw (x) Principal
Collections from the Principal Collection Account or (y) Interest Collections
(to the extent not needed to pay interest on the Loans) from the Interest
Collection Account and deposit such Principal Collections or Interest
Collections into the Trust Account for the purpose of acquiring additional
Assets (each such reinvestment of Principal Collections, a “Reinvestment”),
subject in each case to the following conditions:

 

(i)     the Collateral Manager shall have delivered and the Administrative Agent
shall have approved an Approval Request with respect to the Assets acquired
pursuant to the Reinvestment pursuant to the terms of Section 2(b); and

 

(ii)     the Collateral Manager shall have delivered to the Administrative Agent
a certificate certifying that the conditions set forth in Sections 7(b)(vi)
through (x) shall be satisfied as of the date of such Reinvestment.

 

SECTION 6.

Subordination; issuance of preference shares on ADDITIONAL FUNDING DATE

 

(a)     If an OC Ratio Breach has occurred, within 10 Business Days of the
occurrence of such OC Ratio Breach, the Collateral Manager may, but shall not be
required to, direct the Borrower in writing to (and upon receipt of such
direction Borrower shall) issue and sell Preference Shares to the Preferred
Investor (or such other Person designated by the Collateral Manager and (if such
Person is not a Consolidated Affiliate (as defined in the Collateral Management
Agreement) of the Collateral Manager) approved in writing by the Administrative
Agent) in an amount (which shall be in increments of U.S.$1,000,000) that would
cause such OC Ratio Breach to be cured after giving effect to such sale of
Preference Shares.

 

(b)     The proceeds of any sale of additional Preference Shares pursuant to
this Section 6 shall be deposited in the Trust Account.

 

SECTION 7.

Conditions Precedent to Borrowing

 

Notwithstanding anything to the contrary herein, the obligation of the Lenders
to make any Loan to the Borrower is subject to the satisfaction of the following
conditions precedent:

 

(a)     Conditions to Initial Borrowing:

 

(i)     the Borrower shall have entered into the Preference Share Subscription
Agreement; and

 

 
-38-

--------------------------------------------------------------------------------

 

 

(ii)     the Borrower shall have issued and sold Preference Shares to the
Preferred Investor and deposited the cash proceeds of such sale into the Trust
Account in an amount not less than U.S.$25 million.

 

(b)     Conditions to Each Borrowing:

 

(i)     subject to Section 2(b), the Administrative Agent must have received and
approved an Approval Request for the Asset the Borrower intends to purchase with
the proceeds of the Loan;

 

(ii)     the Collateral Manager, on behalf of the Borrower, must furnish the
Administrative Agent with a Borrowing Request with respect to the Loan and a
Portfolio Asset Buy Confirmation with respect to the Asset the Borrower intends
to purchase with the proceeds of the Loan;

 

(iii)     if an OC Ratio Breach has occurred and is continuing, the Preferred
Investor (or such other party permitted to purchase Preference Shares pursuant
to Section 6) must have purchased and paid for Preference Shares the Borrower
issued pursuant to Section 6 (if any) and deposited the proceeds of such sale
into the Trust Account;

 

(iv)     all proceeds of any issuance and sale of Preference Shares shall have
been applied to the purchase of Assets or the prepayment of Loans or will be
applied to the purchase of Assets prior to or simultaneously with the purchase
of the Asset with the proceeds of the Loan;

 

(v)     the sum of (A) the amount of the proposed Loan and (B) the Outstanding
Principal Amount of all other Loans would not exceed the Maximum Facility
Amount;

 

(vi)     the Collateral Quality Test is satisfied as of the related Acquisition
Date or, if such test is not satisfied, is maintained or improved;

 

(vii)     the Concentration Limitations are satisfied as of the related
Acquisition Date or, if such test is not satisfied, is maintained or improved;

 

(viii)     each representation and warranty set forth in Section 8 below shall
be true and correct in all respects as if made on the date of such borrowing;

 

(ix)     no Default shall have occurred and be continuing on the date of such
borrowing; and

 

(x)     the Portfolio Asset specified in such Approval Request will satisfy the
Eligibility Requirements as of its Acquisition Date.

 

 
-39-

--------------------------------------------------------------------------------

 

 

SECTION 8.

Representations and Warranties

 

(a)     Each of the Borrower, the Preferred Investor and the Collateral Manager
(severally but not jointly) represents and warrants to the Administrative Agent
and each Lender that:

 

(i)     Existence and Authority; Qualification; Compliance with Laws. It (A) is
duly incorporated or organized and is validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, as the case
may be, with full power and authority to own its assets and to conduct its
business and perform its obligations under the Transaction Documents to which it
is a party, (B) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, and (C) is in compliance
with all laws.

 

(ii)     Authorization; Enforceable Obligations. Its execution and delivery of
this Agreement and the other Transaction Documents to which it is a party have
been duly authorized by all necessary action, and this Agreement is and such
other Transaction Documents, when executed, will constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency, liquidation, reorganization or other laws of
general application relating to or affecting the rights of creditors and to
general principles of equity.

 

(iii)     No Conflict. Its execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party are not in
contravention of any applicable law or of the terms of its organizational
documents and will not result in the breach of or constitute a default under, or
result in the creation of a lien under any indenture, agreement or undertaking
to which it is a party or by which it or its property may be bound or affected.

 

(iv)     No Consent. No consent, approval, exemption, authorization or other
action by, or notice to, or (except for filing of financing statements to
perfect the security interest hereunder in certain collateral) filings or
registration with, any governmental authority or any Person or entity is
required (other than previously obtained) for the execution, delivery or
performance by, or enforcement against, such party of its obligations hereunder
or any other Transaction Document or for the validity or the exercise by the
Borrower or the Administrative Agent or any Lender of the rights and remedies
provided hereunder or thereunder.

 

(v)     No Default. Neither it nor any of its Subsidiaries is in default under
or with respect to the Transaction Documents or any other contractual
obligation.

 

(vi)     Sanctions. (A) Neither it nor any of its Subsidiaries is, nor any of
its Affiliates, nor any of their respective directors or officers, is a
Sanctions Target; (B) except as has been disclosed to the Administrative Agent
or is not material to the question of whether any sanctions have been or will be
violated, neither it nor any of its Affiliates has engaged in any dealings or
transactions with or for the benefit of a Sanctions Target, or with or in a
Sanctioned Country, in the preceding three years, nor does it or any of its
subsidiaries have any plans to increase its dealings or transactions with
Sanctions Targets or Sanctioned Countries; and (C) (1) neither it nor any of its
Affiliates has engaged in any activity or conduct that would result in a
material violation of, or be sanctionable under, any Sanctions Laws, and (2)
there are not pending, nor to the best of the its knowledge, threatened, claims,
charges, investigations, violations, settlements, civil or criminal enforcement
actions, lawsuits, or other court actions against it or any of its Affiliates
alleging a violation by it or any of its Affiliates of any applicable Sanctions
Laws.

 

 
-40-

--------------------------------------------------------------------------------

 

 

(b)     The Borrower represents and warrants to the Administrative Agent and
each Lender that:

 

(i)     Financial Condition. As of the date of this Agreement, it (i) has not
incurred any material liability or contingent obligation except under the
Transaction Documents and as may be satisfied or terminated as of the date
hereof and (ii) has no Subsidiaries (other than Tax Subsidiaries). The Borrower
has issued no shares or other equity interests other than its ordinary shares
and the Preference Shares. All payments that the Borrower may make in respect of
debt other than Loans hereunder are expressly subordinated to the Loans
hereunder.

 

(ii)     Security. It is the sole owner of and has full power, authority and
legal right to pledge and transfer all assets pledged by it hereunder free and
clear of, and such pledge and transfer will not create, any lien thereon (other
than the lien created by this Agreement), and upon the execution and delivery of
the Account Control Agreement and filing of a financing statement under the UCC
with the Recorder of Deeds of the District of Columbia with respect thereto
naming the Borrower as debtor and the Administrative Agent for the benefit of
the Secured Parties as secured party, the Administrative Agent for the benefit
of the Secured Parties will have a first priority perfected security interest in
such assets. The Borrower acquired ownership of such assets for value in good
faith without notice of any adverse claim and has not assigned, pledged or
otherwise encumbered any interest in such assets other than hereunder.

 

(iii)     Name; Location. Its full and correct legal name as of the date hereof
is as set forth in the preamble hereof. It is an exempted limited liability
company incorporated under the laws of the Cayman Islands. Its location (as
defined in Section 9-307 of the UCC) and registered office is: c/o Appleby Trust
(Cayman) Ltd., Clifton House, 75 Fort Street, PO Box 1350, Grand Cayman
KY1-1108, Cayman Islands.

 

SECTION 9.

Covenants

 

So long as principal of and interest on any Loan, or any other amount payable
hereunder or under any other Transaction Document remains unpaid or unsatisfied:

 

(a)     Affirmative Covenants of the Borrower and the Collateral Manager. The
Borrower and the Collateral Manager shall:

 

 
-41-

--------------------------------------------------------------------------------

 

 

(i)     comply with all terms and conditions of each Transaction Document to
which it is a party and, upon obtaining knowledge thereof, promptly notify each
other party to this Agreement of (A) any Default, (B) any occurrence that has
resulted or will result in a Material Adverse Effect with respect to it and
(C) any Asset becoming an Ineligible Asset;

 

(ii)     preserve and maintain all of its rights, privileges, and franchises
necessary in the conduct of its business;

 

(iii)     comply with the requirements of all applicable laws, rules,
regulations, and orders of governmental authorities if failure to do so would
have a Material Adverse Effect;

 

(iv)     pay and discharge when due all taxes, assessments, and governmental
charges or levies imposed on it or on its income or profits or any of its
property, except for any such tax, assessment, charge, or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained;

 

(v)     subject to any confidentiality obligations, furnish to the
Administrative Agent promptly, from time to time, such information, documents,
records or reports respecting the Borrower Collateral or the condition or
operations, financial or otherwise, of the Borrower as the Administrative Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent and the Secured Parties under or as contemplated by
this Agreement; provided that if any of the foregoing is subject to any
confidentiality obligation, the Collateral Manager (on behalf of the Borrower)
at the request of the Administrative Agent shall use reasonable efforts to
obtain approval to furnish to the Administrative Agent such information,
documents, records or reports; and

 

(vi)     not, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any Person, for the
purpose of funding or facilitating any business of or with any Sanctions Target
or any Sanctioned Country, nor in any other manner, in each case as will result
in a violation of any Sanctions Law by, or could result in the imposition of
sanctions against, any Person (including any Person participating in the
transactions contemplated hereby, whether as lender or otherwise).

 

(b)     Affirmative Covenants of the Borrower.

 

(i)     The Borrower shall use the proceeds of the Loans solely to acquire
Assets that meet the Eligibility Requirements as directed by the Collateral
Manager, and shall not use such proceeds or the proceeds of any Preference
Shares, directly or indirectly, immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

 
-42-

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower shall ensure that all corporate or other formalities
regarding its existence (including, to the extent required by applicable law,
holding regular board of directors’ and shareholders’ or other similar meetings)
are followed and shall conduct business in its name. The Borrower shall keep
separate books and records, maintain separate financial statements and maintain
accounts that are separate from any other entity. The Borrower shall hold itself
out as a separate entity and correct any known misunderstanding regarding its
separate identity. The Borrower shall not take any action, or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or in its assets and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization, examinership or other
insolvency proceeding. Without limiting the foregoing, (i) the Borrower shall
not have any Subsidiaries (other than any Tax Subsidiary or the co-issuer),
(ii) the Borrower shall not commingle its assets with the assets of any of its
Affiliates, or of any other Person, and (iii) the Borrower shall not have any
employees other than its directors in their additional capacities as officers of
the Borrower.

 

(iii)     The Borrower shall use its commercially reasonable efforts to sell any
Assets that the Borrower acquires which did not satisfy the Eligibility
Requirements on the Acquisition Date thereof, in a commercially expeditious
manner.

 

(iv)     The Borrower shall provide (A) prior written notice to the
Administrative Agent of any proposed (x) material modification of any of the
terms of any Portfolio Asset or (y) Distressed Exchange of any Portfolio Asset
and (B) written notice of the consummation of any event described in (A), in
each case no later than three (3) Business Days following the date on which it
receives notice of such event.

 

(c)     Negative Covenants of the Borrower. The Borrower shall not, during the
term of this Agreement:

 

(i)     organize, create or acquire any Subsidiary (other than Tax Subsidiaries
or the co-issuer);

 

(ii)     prior to the CLO Takeout, engage in any business or activity other than
the transactions expressly contemplated herein and such other activities that
are necessary, suitable or convenient to accomplish the foregoing and the
Offering or are incidental thereto or connected therewith;

 

(iii)     merge, dissolve, liquidate, consolidate with or into any Person or
dispose of substantially all of its assets;

 

(iv)     permit its memorandum and articles of association or other constitutive
documents to be amended without the prior written consent of the Collateral
Manager and the Administrative Agent;

 

 
-43-

--------------------------------------------------------------------------------

 

 

(v)     issue share capital (other than its ordinary shares already issued and
Preference Shares issued pursuant to the Preference Share Subscription Agreement
and in accordance with this Agreement) or incur indebtedness of any kind other
than Loans hereunder without the consent of the Administrative Agent; provided
that if the Administrative Agent and the Lenders have received payment in full
of the Termination Obligations on or prior to the CLO Takeout, the
Administrative Agent hereby consents to the issuance of share capital and the
incurrence of indebtedness by the Borrower on the CLO Takeout in connection with
the Offering;

 

(vi)     change its location (as defined in Section 9-307 of the UCC) or change
its name from the name listed in the preamble hereto without the written consent
of the Administrative Agent, which consent may not be unreasonably withheld or
delayed; provided, however that the Administrative Agent may withhold or delay
its consent if such change is in contravention of the Administrative Agent’s
then current written policies regarding transactions similar to those
contemplated by the Transaction Documents and such withholding or delay shall be
deemed reasonable for all purposes hereunder; or

 

(vii)     permit the CLO Takeout to occur unless the net proceeds expected to be
received from the issuance of the CLO Securities will be sufficient to pay the
Termination Obligations in full to the Administrative Agent and the Lenders.

 

(d)     Tax Covenants of the Borrower and the Collateral Manager.
Notwithstanding anything to the contrary contained herein, the Borrower and the
Collateral Manager shall not, and each shall use its commercially reasonable
efforts to ensure that any Person acting on its behalf does not, acquire or own
any asset, conduct any activity or take any action unless the acquisition or
ownership of such asset, the conduct of such activity or the taking of such
action, as the case may be, would not cause the Borrower to be engaged, or
deemed to be engaged, in a trade or business within the United States for U.S.
federal income tax purposes or otherwise to be subject to tax on a net basis in
any jurisdiction. In furtherance and not in limitation of the immediately
preceding sentence, notwithstanding anything to the contrary contained herein,
the Borrower and the Collateral Manager shall comply with all of the provisions
set forth in Annex E hereto unless, with respect to a particular transaction,
the Borrower and the Collateral Manager shall have received an opinion or advice
of Cadwalader, Wickersham & Taft LLP or an opinion of other tax counsel of
nationally recognized standing in the United States experienced in such matters
to the effect that the Borrower’s and Collateral Manager’s contemplated
activities will not cause the Borrower to be engaged, or deemed to be engaged,
in a trade or business within the United States for U.S. federal income tax
purposes or otherwise to be subject to U.S. federal income tax on a net basis.

 

SECTION 10.

ADMINISTRATIVE AGENT

 

The Lenders hereby irrevocably appoint BNP Paribas, as Administrative Agent
hereunder and under the other Transaction Documents, and authorize the
Administrative Agent to take such action, or exercise such powers and perform
such duties, as are expressly delegated to it hereunder and under the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto, and BNP Paribas, hereby accepts such appointment. The
Administrative Agent shall promptly deliver copies of any notice, certificate,
report or other documents received by it in its capacity as Administrative Agent
to the Lenders. Notwithstanding anything to the contrary elsewhere in this
Agreement or the other Transaction Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
therein, or any fiduciary relationship with the Lenders, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any of the other Transaction Documents, or
otherwise exist against or in respect of the Administrative Agent.

 

 
-44-

--------------------------------------------------------------------------------

 

 

The Administrative Agent may execute any of its duties by or through its
subsidiaries, affiliates, agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in fact selected by it with reasonable care.

 

Neither the Administrative Agent (acting in such capacity) nor any of its
directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them as Administrative Agent
under or in connection with this Agreement or any other Transaction Documents or
any delegate under or in connection with this Agreement or the other Transaction
Documents (except for its, their or such Person’s own gross negligence or
willful misconduct), or (b) responsible to any Person for any recitals,
statements, representations or warranties of any Person (other than itself)
contained in the Transaction Documents or any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, the Transaction Documents, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of the Transaction
Documents or any other document furnished in connection therewith or herewith,
or for any failure of any Person (other than itself or its directors, officers,
agents or employees) to perform its obligations under any Transaction Document,
or for the satisfaction of any condition specified in a Transaction Document.
Except as otherwise expressly provided in this Agreement, the Administrative
Agent shall not be under any obligation to any Person to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, the Transaction Documents, or to inspect the
properties, books, Records or other records of the Borrower, the Collateral
Manager or the Custodian.

 

The Administrative Agent shall in all cases be entitled to rely, and shall be
fully protected in relying upon, any communication (written or verbal) or any
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person(s) and upon advice of legal counsel (including any
Lender’s counsel), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement, the
other Transaction Documents or any other document furnished in connection
herewith or therewith in accordance with a request of a Lender, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any breach of this Agreement or the occurrence of any Default or
Event of Default unless the Administrative Agent has received notice from the
Collateral Manager, the Custodian, the Borrower or a Lender referring to this
Agreement and describing such event. The Administrative Agent shall take such
action with respect to such event as shall be reasonably directed in writing by
a Lender; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such event as it shall deem advisable in the best interests of the Lenders.

 

 
-45-

--------------------------------------------------------------------------------

 

 

The Lenders expressly acknowledge that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys in fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, the Collateral Manager or the Custodian, shall be deemed to constitute
any representation or warranty by the Administrative Agent to the Lenders. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other conditions and creditworthiness of the Borrower, the
Collateral Manager or the Custodian and the Assets, and made its own decision to
extend Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis, appraisals and decisions in taking or not taking action under any of
the Transaction Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Collateral Manager, or the
Custodian and the Assets. Except as expressly provided herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the Collateral or the
business, operations, property, prospects, financial and other conditions or
creditworthiness of the Borrower, the Collateral Manager, the Custodian or any
of the Lenders which may come into the possession of the Administrative Agent.

 

In no event shall the Administrative Agent be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Administrative Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.
In no event shall the Administrative Agent be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, or the like which delay, restrict
or prohibit the providing of the services contemplated by this Agreement.

 

Each Lender agrees to indemnify the Administrative Agent and its officers,
directors, employees, representatives and agents (to the extent not reimbursed
by the Borrower under the Transaction Documents) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Administrative Agent or the
affected Person in connection with any investigative or judicial proceeding
commenced or threatened, whether or not the Administrative Agent or such
affected Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent or such
affected Person as a result of, or arising out of, or in any way related to or
by reason of, any of the transactions contemplated hereunder or under the
Transaction Documents or any other document furnished in connection herewith or
therewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the gross negligence or willful misconduct of the Administrative
Agent or such affected Person).

 

 
-46-

--------------------------------------------------------------------------------

 

 

If the Administrative Agent resigns as Administrative Agent under this
Agreement, then the Administrative Agent may appoint a successor agent (with the
prior written consent of the Borrower and the Collateral Manager, if such
successor agent is not an Affiliate of the Administrative Agent), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent, effective upon its acceptance of such appointment, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any party to this Agreement. The
Administrative Agent may resign upon ten (10) days’ notice to the Lenders (with
a copy to the Borrower, the Collateral Manager and the Custodian). Such
resignation will become effective upon a successor administrative agent
succeeding to the Administrative Agent’s rights, powers and duties; provided
that if a successor Administrative Agent is not appointed within ten (10) days
of the Administrative Agent giving notice of its resignation, it may petition a
court for its removal. After any retiring Administrative Agent’s resignation,
the provisions of this Agreement in respect of the Administrative Agent shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under this Agreement.

 

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower, the
Custodian or the Collateral Manager as though the Administrative Agent were not
the Administrative Agent.

 

SECTION 11.

CALCULATION DISPUTE MECHANISM

 

If at any time the Collateral Manager disputes the Market Value ascribed to one
or more Assets that was determined by the Administrative Agent using a Pricing
Source (each such Asset, a “Disputed Asset”), the Collateral Manager shall
notify the Administrative Agent of such dispute at or before the Dispute Time.
Upon receipt of such notification, the Administrative Agent and the Collateral
Manager shall consult with each other in an attempt to resolve such dispute in a
timely and reasonable manner. If such consultation does not resolve the dispute
within 1 Business Day of the Administrative Agent’s receipt of notice of such
dispute, the following mechanism (the “Calculation Dispute Mechanism”) shall
apply:

 

(a)     The Collateral Manager and the Administrative Agent shall seek bid
quotations from two or more Independent Dealers (each, an “Independent Bid”) for
each Disputed Asset.

 

(b)     For each Disputed Asset for which there are three or more Resolution
Values at the Resolution Time, the Market Value shall be calculated as follows:

 

(i)     If the average of such Resolution Values is more than 5% higher or lower
than the Administrative Agent’s original valuation, the Market Value shall be
recalculated based on the average of the Resolution Values and Administrative
Agent’s original valuation; provided that, in the event the Administrative
Agent’s original valuation is the lowest of all Resolution Values obtained, then
both the highest Resolution Value and Administrative Agent’s original valuation
shall be disregarded for purposes of calculating such average.

 

 
-47-

--------------------------------------------------------------------------------

 

 

(ii)     If the average of such Resolution Values is less than 5% higher or
lower than the Administrative Agent’s original valuation, the Market Value shall
be the Administrative Agent’s original valuation.

 

(c)     For each Disputed Asset for which there are two Resolution Values at the
Resolution Time, the Market Value shall be calculated as follows:

 

(i)     If the lower of such Resolution Values is more than 5% higher or lower
than the Lender’s original valuation, the Market Value shall be recalculated as
the lower of the two Resolution Values.

 

(ii)     If the lower of such Resolution Values is less than 5% higher or lower
than the Administrative Agent’s original valuation, the Market Value shall be
the Administrative Agent’s original valuation.

 

(d)     For each Disputed Asset for which there is one or no Resolution Value at
the Resolution Time, the Market Value shall be Administrative Agent’s original
valuation.

 

SECTION 12.

Assignment of Collateral Management Agreement

 

The Borrower and the Collateral Manager hereby agree and consent to:

 

(a)     the assignment of the Collateral Management Agreement by the Borrower to
the Administrative Agent and performance by the Collateral Manager on the
Borrower’s behalf of any provisions of this Agreement or the other Transaction
Documents expressly applicable to the Collateral Manager herein or therein,
subject to the terms of the Collateral Management Agreement;

 

(b)     that the assignment by the Borrower of all of its right, title and
interest in, to and under the Collateral Management Agreement to the
Administrative Agent for the benefit of the Secured Parties and, all of the
representations, covenants and agreements made by the Collateral Manager in the
Collateral Management Agreement are also for the benefit of the Administrative
Agent on behalf of the Secured Parties;

 

(c)     deliver to the Administrative Agent copies of all notices, statements,
communications and instruments delivered or required to be delivered to the
Borrower pursuant to the Collateral Management Agreement;

 

 
-48-

--------------------------------------------------------------------------------

 

 

(d)     the Administrative Agent being empowered to enforce the Collateral
Management Agreement on behalf of the Borrower and/or the Secured Parties as if
the Administrative Agent were directly a party to the Collateral Management
Agreement and the Administrative Agent on behalf of the Secured Parties (and the
Secured Parties to the extent any thereof is indemnified by the Collateral
Manager thereunder) constituting express third party beneficiaries of the
Collateral Management Agreement; and

 

(e)     if (i) a Collateral Manager Default occurs and is continuing or (ii) an
Event of Default has occurred and is continuing and the Administrative Agent or
the Lenders have exercised any rights, including without limitation,
accelerating the Maturity Date, then the Administrative Agent may elect to
replace the Collateral Manager with any entity (including the Administrative
Agent).

 

SECTION 13.

Miscellaneous

 

(a)     Amendments. No amendment of any provision of this Agreement or of any
other Transaction Document shall be effective unless such amendment shall be in
writing and signed by a duly authorized officer of each party hereto. No waiver
of any provision of this Agreement or of any other Transaction Document and no
consent by the Administrative Agent to any departure therefrom by the Borrower
shall be effective unless such waiver or consent shall be in writing and signed
by a duly authorized officer of the Administrative Agent and any such waiver or
consent shall then be effective only for the period and on the conditions and
for the specific instance specified in such writing. No failure or delay by the
Administrative Agent in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
rights, power or privilege.

 

(b)     Notices. Except as otherwise expressly provided herein, notices and
other communications to each party hereunder shall be in writing and shall be
delivered by hand or overnight courier service or mailed to the address provided
in Schedule A hereto (or at such other address as may be provided from time to
time in writing by such party to the other parties hereto). Notice delivered by
hand, overnight courier service or mail shall be effective upon receipt. In
addition, delivery by electronic mail or facsimile transmission shall be
permitted written notice hereunder that shall be effective immediately upon
dispatch. Any notice or other communication permitted to be given, made or
confirmed by telephone hereunder shall be given, made or confirmed by means of a
telephone call to the intended recipient at the number specified in writing by
such Person for such purpose, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder. The effectiveness of any notice or other communication
to be provided pursuant to this Agreement shall be determined without regard to
the delivery to or receipt by any other persons required to be copied as
provided in Schedule A hereto.

 

The Administrative Agent shall be entitled to rely and act upon any notices
(including telephonic notices of borrowings) purportedly given by or on behalf
of any other party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower and each party
giving such notice shall indemnify each Indemnitee (as defined below) from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such party. The
Administrative Agent may record all telephonic notices to and other
communications with the Administrative Agent, and each party hereby consents to
such recording.

 

 
-49-

--------------------------------------------------------------------------------

 

 

(c)     Successors; Assignment. (i) This Agreement shall inure to the benefit of
the parties hereto and their respective successors and assigns. Except as
expressly permitted hereunder, none of the Borrower, the Preferred Investor or
the Collateral Manager may assign their rights or obligations hereunder. The
Collateral Manager may at any time assign all or parts of its rights or
obligations hereunder to an Affiliate so long as (i) such Affiliate employs the
then current employees of the Collateral Manager engaged in the management of
the Assets such that such employees remain responsible for the management of the
Assets and (ii) no Change of Control would occur. Each of Administrative Agent
and the Lenders may at any time (i) assign all or any part of its rights and
obligations hereunder (including, in the case of a Lender, all or a portion of
its Individual Lender Maximum Funding Amount and the Loans at the time owing to
it) to any other Person with the consent of the Borrower and the Preferred
Investor, such consent not to be unreasonably withheld, provided that no such
consent shall be required if the assignment is to an Affiliate of the
Administrative Agent or if the Maturity Date has occurred, and (ii) grant to any
other Person participating interests in all or part of its rights and
obligations hereunder without notice to any party; provided, that (i) such
granting Lender's obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any related promissory note for all purposes of this Agreement, (iv) the
Borrower and the Collateral Manager shall continue to deal solely and directly
with such Lender in connection with the Lender's rights and obligations under
this Agreement, and (v) no participant shall have any right to approve any
amendment, supplement, restatement, other modification or waiver of any
provision of this Agreement or any other Transaction Document, or any consent to
any departure by the Borrower or the Collateral Manager therefrom. The Borrower
and the Preferred Investor each agree to execute any documents reasonably
requested by the Administrative Agent or the Lenders in connection with any such
assignment effected in accordance with the terms of this Agreement; provided,
that no such documents may contain terms that adversely affect the rights or
interests of the Borrower, Collateral Manager or Preferred Investor. With
respect to an assignment by a Lender, such Lender and its assignee shall execute
an Assignment and Assumption. All information provided by or on behalf of any
party to a Lender or its Affiliates may be furnished by such Lender to its
Affiliates and to any actual or proposed assignee or participant. Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank.

 

(ii)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a register for the recordation of the names and
addresses of the Lenders, and the Individual Lender Maximum Funding Amounts of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower, the Collateral Manager and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

 
-50-

--------------------------------------------------------------------------------

 

 

(iii)     Each Lender that sells a participating interest in all or part of its
rights and obligations hereunder shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant's interest in any Individual Lender Maximum Funding Amounts,
Loans, or other obligations under any Transaction Document) to any Person except
to the extent that such disclosure is necessary to establish that such
Individual Lender Maximum Funding Amount, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)     Fees and Expenses. The Borrower shall pay promptly and upon demand from
funds on deposit in the Accounts that are available therefor in accordance with
this Agreement, to (i) the Administrative Agent and the Lenders on demand, all
reasonable out-of-pocket expenses and legal fees (excluding any allocated costs
for in-house legal services), including any reasonable costs associated with any
audit of the Borrower requested by any Lender, incurred by such party or its
Affiliates in connection with this Agreement, or any instruments or agreements
executed in connection herewith or therewith, (ii) any annual governmental fees
of the Borrower, (iii) the fees and expenses of the Custodian under the Account
Control Agreement and (iv) any other expenses of the Borrower that the
Collateral Manager has approved. Notwithstanding the foregoing, (i)
Administrative Agent agrees to advise the Collateral Manager periodically of
expenses incurred as of when invoices are submitted to the Administrative Agent;
(ii) the Borrower shall not be responsible for any out-of-pocket costs and
expenses of the Administrative Agent or the Lenders in connection with
documenting the Transaction Documents that exceed $50,000, (x) if incurred prior
to the occurrence of a Default, without the Administrative Agent obtaining the
Collateral Manager’s prior written consent and (y) if incurred after a Default,
without prior written notice from the Administrative Agent to the Borrower,
setting forth in reasonable detail such out-of-pocket costs and expenses, and
(iii) all of the costs and expenses incurred by the Administrative Agent and the
Lenders pursuant to this Section 13(d) shall be directly related to the
Transaction Documents.

 

 
-51-

--------------------------------------------------------------------------------

 

 

(e)     Indemnity. The Borrower shall indemnify and hold harmless the Collateral
Manager, the Administrative Agent, the Lenders and the Preferred Investor, their
respective Affiliates, and their respective partners, directors, officers,
employees, agents and advisors (collectively the “Indemnitees”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any outside counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower, the Preferred Investor, the Administrative Agent, the Lenders or
the Collateral Manager (as applicable) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other
Transaction Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Preference Share or the use or proposed use
of the proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
party hereto (other than the Administrative Agent, Lenders or the Preferred
Investor), and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower against the
Administrative Agent, Lenders or the Preferred Investor for breach in bad faith
of the Administrative Agent, Lenders’ or the Preferred Investor’s (as
applicable) obligations hereunder or under any other Transaction Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. To the fullest
extent permitted by applicable law, no party shall assert, and all parties
hereby waive, any claim against any Indemnitee and the Borrower, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Preference Share or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby, except for any damages due to such use as a result of the
gross negligence or willful misconduct of the Indemnitee. The agreements in this
subsection shall survive the repayment, satisfaction or discharge of all the
other obligations and liabilities of the parties under the Transaction
Documents. All amounts due under this subsection shall be payable within ten
Business Days after demand therefor to the extent that funds in the Accounts are
available for such payment in accordance with this Agreement.

 

(f)     Subordination. Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, each party on behalf of itself and
its Affiliates agrees for the benefit of the Administrative Agent and the
Lenders that any obligations of the Borrower to pay any amounts to such party
shall be subordinate and junior to the obligations of the Borrower to pay
amounts to the Administrative Agent and the Lenders hereunder, and on and after
the Maturity Date, all amounts owing to the Administrative Agent and the Lenders
hereunder shall be paid in full in cash or, to the extent the Administrative
Agent and the Lenders consent, other than in cash before any payment or
distribution is made to any other party.

 

 
-52-

--------------------------------------------------------------------------------

 

 

(g)     Limited Recourse; Non-Petition; Recourse. The Collateral Manager, the
Preferred Investor, the Administrative Agent and the Lender acknowledge that the
Borrower is a special purpose entity and that none of the directors, officers,
incorporators, shareholders, partners, agents or employees (collectively, the
“Relevant Agents”) of the Borrower (including, without limitation, the Preferred
Investor and any Affiliate thereof) shall be personally liable for any of the
obligations of the Borrower under this Agreement, it being understood and agreed
that the Collateral Manager is not a Relevant Agent of the Borrower.
Notwithstanding anything to the contrary contained herein, if the CLO Takeout
does not occur, the Borrower’s sole source of funds for payment of all amounts
due hereunder shall be the Borrower Collateral, and, upon application of the
proceeds of the Borrower Collateral and its reduction to zero in accordance with
the terms and under the circumstances described herein, all obligations of and
all claims against the Borrower under this Agreement, any promissory note or
under any other Transaction Document shall extinguish and shall not thereafter
revive.

 

Each party (other than the Borrower) agrees not to cause the filing of a
petition for the winding up of the Borrower for the non-payment of any amounts
provided in this Agreement until at least one year (or, if longer, the
applicable preference period then in effect) plus one day, after the payment in
full of amounts owing to the Administrative Agent or the Lenders hereunder and,
if the CLO Takeout shall have occurred, under any CLO Securities.

 

Except as expressly provided herein, there shall be no recourse for the payment
of any amount owing by the Borrower hereunder against any other party hereto or
any officer, director, employee, shareholder, incorporator or other Affiliate of
such Person or any entity controlling such Person.

 

The terms of this Section 13(g) shall survive any termination of this Agreement.

 

(h)     Adequacy of Monetary Damages Against the Lenders. Each of the Borrower,
the Collateral Manager, and the Preferred Investor hereby acknowledges and
agrees that (i) any and all claims, damages and demands against the
Administrative Agent or the Lenders arising out of, or in connection with, the
exercise by the Administrative Agent or the Lenders of any Administrative Agent
or any of the Lenders’ rights or remedies pursuant to this Agreement can be
sufficiently and adequately remedied by monetary damages, (ii) no irreparable
injury will be caused to the Borrower, the Collateral Manager or the Preferred
Investor as a result of, or in connection with, any such claims, damages or
demands, and (iii) no equitable or injunctive relief shall be sought by the
Borrower, the Collateral Manager or the Preferred Investor as a result of, or in
connection with, any such claims, damages or demands.

 

(i)     Validity; Severability. If any provision of this Agreement or the other
Transaction Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Transaction Documents shall not be affected or impaired
thereby and (ii) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

 
-53-

--------------------------------------------------------------------------------

 

 

(j)     Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile transmission and electronic mail), and each counterpart,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument.

 

(k)     Governing Law; Jurisdiction; Service of Process; Venue, etc. THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE
COURT IN THE CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SET FORTH IN SCHEDULE A HERETO. EACH
PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(l)     Waiver of Trial by Jury. EACH PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

(m)     USA Patriot Act Notice. The Administrative Agent hereby notifies each
other party hereto that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the “Act”), the
Administrative Agent may be required to obtain, verify and record information
that identifies such party, which information includes the name and address of
such party and other information that will allow the Administrative Agent to
identify such party in accordance with the Act.

 

 
-54-

--------------------------------------------------------------------------------

 

 

(n)     Confidentiality. The parties hereto agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its directors, officers, members,
principals, employees, agents, counsel and other advisors (collectively, the
“Related Parties”) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Document or the
enforcement of rights hereunder or thereunder; (f) solely with respect to the
Administrative Agent or any Lender, to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; or (iii) any rating agency; (g) in summary form in the
offering memorandum for the CLO Securities or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section by such party, or (y) becomes available to such party or any of their
respective Affiliates on a nonconfidential basis from a source other than a
party to this Agreement.  For purposes of this Section, “Information” means all
information received from a party to this Agreement, the terms and substance of
this Agreement and each other Transaction Document and any term sheet.

 

(o)     Nonreliance. Each party acknowledges to each of the others that it is a
sophisticated buyer or seller (as the case may be) with respect to the
transactions described in this Agreement, and has adequate information
concerning the business and financial condition of the obligors on the Portfolio
Assets to make an informed decision regarding the acquisition and disposition of
the Portfolio Assets. Each party hereby agrees that it has independently, and
without reliance on any other, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into the transactions
described in this Agreement; provided that the Borrower and the Lenders are
relying on the Collateral Manager to select Assets in accordance with the
standard of care set forth in the Collateral Management Agreement and to
determine that such Assets, on the date of such selection and at the time of
their acquisition by the Borrower, satisfy the Eligibility Requirements and are
eligible for acquisition by the Borrower in accordance with the terms and
conditions set forth in the Underlying Instrument pursuant to which such Assets
were issued. From time to time upon the Collateral Manager’s reasonable request
therefor, the Borrower shall provide to the Collateral Manager customary
information regarding its status for purposes of confirming such eligibility.

 

(p)     Increased Costs. The Borrower shall reimburse or compensate the Lenders,
upon demand to the extent that funds in the Accounts are available for such
payment in accordance with this Agreement, for all costs incurred, losses
suffered or payments (made by the Lenders which are applied or reasonably
allocated by the Lenders to the transactions contemplated herein (all as
determined by the Lenders in its reasonable discretion) by reason of (A) any and
all future reserve, deposit, capital adequacy or similar requirements against
(or against any class of or change in or in the amount of) assets, liabilities
or commitments of, or extensions of credit by, the Lenders; and compliance by
the Lenders with any directive, or requirements from any regulatory authority,
whether or not having the force of law, or (B) any Tax, increased Tax, or change
in the basis or rate of taxation of payments, of any kind whatsoever with
respect to this Agreement or any other Transaction Document or Loan, that in
each of the foregoing cases in this Section 13(p) results or arises from any
Change in Law.

 

(q)     Final Agreement. THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 
-55-

--------------------------------------------------------------------------------

 

 

(r)     Survival. All covenants, agreements, representations and warranties made
by the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Administrative Agent and the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by the Administrative Agent or any Lender or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2(j), 13(d), 13(e), 13(f), 13(g), 13(p), and
this Section 13(r) shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of any commitment to fund Loans or the
termination of this Agreement or any provision hereof.

 

 
-56-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

BNP PARIBAS,

 

 

 

as Lender

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 



EXECUTED as a DEED by

JMP CREDIT ADVISORS CLO III LTD., 

 

 

 

as Borrower

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

JMP CREDIT ADVISORS LLC,

 

 

 

as Collateral Manager

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Credit Agreement
 

--------------------------------------------------------------------------------

 

 

 

JMP CREDIT ADVISORS LLC,

 

 

 

as Preferred Investor

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 

BNP PARIBAS,

 

 

 

as Administrative Agent

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Credit Agreement
S-2 

--------------------------------------------------------------------------------

 

 

Schedule A

 

ADDRESSES FOR NOTICES

 

Lender:

BNP Paribas
Loan Servicing
525 Washington Blvd -8th Floor
Jersey City, New Jersey 07310
Attention: NYLS FIG Support
Facsimile no.: 201-850-4014
E-mail: nyls.fig.support@us.bnpparibas.com

 

With a copy to:

 

BNP Paribas RCC, Inc.

as Agent for BNP Paribas

525 Washington Blvd.

Jersey City, New Jersey 07310

Attention: NYLS FIG Support

Facsimile: 201-850-4014

Email: nyls.fig.support@us.bnpparibas.com

 

Borrower:

JMP Credit Advisors CLO III Ltd.
c/o Appleby Trust (Cayman) Ltd.
Clifton House

75 Fort Street

PO Box 1350

Grand Cayman KY1-1108

Cayman Islands
Attention: The Directors
Telephone No.: +1 (345) 949-4900

Facsimile no.: + 1 (345) 949-4901
E-mail: atclsf@applebyglobal.com

 

With a copy to:

 

Ray Jackson

JMP Group, JMP Securities LLC & Harvest Capital Strategies LLC

Chief Financial Officer and Managing Director

600 Montgomery Street, Suite 1100

San Francisco, California 94111

Telephone: (415) 835-3979
Facsimile: (415) 835-8986
Email: rjackson@jmpg.com

 

 
Sch. A-1 

--------------------------------------------------------------------------------

 

 

Preferred Investor:

JMP Credit Advisors LLC
3440 Preston Ridge Road, Suite 350

Alpharetta, Georgia 30005
Attention: Renee Lefebvre
Fax: (678) 366-0363
E-mail:clo@jmpcredit.com

 

With a copy to:

 

Ray Jackson

JMP Group, JMP Securities LLC & Harvest Capital Strategies LLC

Chief Financial Officer and Managing Director

600 Montgomery Street, Suite 1100

San Francisco, California 94111

Telephone: (415) 835-3979
Facsimile: (415) 835-8986
Email: rjackson@jmpg.com

 

Collateral Manager:

JMP Credit Advisors LLC
3440 Preston Ridge Road, Suite 350

Alpharetta, Georgia 30005
Attention: Renee Lefebvre
Fax: (678) 366-0363
E-mail:clo@jmpcredit.com

 

With a copy to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue

New York, New York 10022
Attention: Stanford A. Renas
Fax: (212) 940-8776

 

With a copy to:

 

Ray Jackson

JMP Group, JMP Securities LLC & Harvest Capital Strategies LLC

Chief Financial Officer and Managing Director

600 Montgomery Street, Suite 1100

San Francisco, California 94111

Telephone: (415) 835-3979
Facsimile: (415) 835-8986
Email: rjackson@jmpg.com

 

 
Sch. A-2 

--------------------------------------------------------------------------------

 

 

Administrative Agent:

BNP Paribas
Solutions Portfolio Management
787 7th Avenue
New York, New York 10019
Telephone No.: 917-472-4841
Facsimile No.: 212-841-2140
E-mail: BNPP.JMP.ACQUISITION@ us.bnpparibas.com
Attention: Mary D. Dierdorff

 

 
Sch. A-3 

--------------------------------------------------------------------------------

 

 

Schedule B

 

 

INDIVIDUAL LENDER MAXIMUM FUNDING AMOUNTS

 

 

Lender

 



 

Individual Lender Maximum Funding Amount



 

BNP Paribas

 

$100,000,000

 

 

 
Sch. B-1 

--------------------------------------------------------------------------------

 

 

Schedule C


 

ELIGIBILITY REQUIREMENTS

 

 

“Eligibility Requirements” means, with respect to each Portfolio Asset at the
time of the commitment to purchase by the Borrower, the following requirements:

 

(a)     such Portfolio Asset is U.S. Dollar denominated and is not convertible
by (i) the Borrower or (ii) the obligor of such Portfolio Asset into, nor
payable in, any other currency, with any payments under such Portfolio Asset to
be made only in U.S. Dollars;

 

(b)     such Portfolio Asset is a Senior Secured Loan or Second Lien Loan;

 

(c)     such Portfolio Asset is not a (i) Bridge Loan, (ii) Credit Risk
Obligation, (iii) Defaulted Obligation, (iv) Deferrable Security, (v) DIP
Collateral Obligation, (vi) Letter of Credit, (vii) Step-Up Obligation, (viii)
Step-Down Obligation, (ix) Structured Finance Obligation, (x) Synthetic Security
or (xi) Zero-Coupon Security;

 

(d)     such Portfolio Asset is not a (i) lease, (ii) preferred equity
instrument or (iii) structurally subordinated holding company loan;

 

(e)     such Portfolio Asset has (i) an S&P Rating of at least “B-” or (ii) a
Moody’s Rating of at least “B3”; provided that if such Portfolio Asset has both
an S&P Rating and a Moody’s Rating such Portfolio Asset must have (x) an S&P
Rating of at least “B-” and (y) a Moody’s Rating of at least “B3”;

 

(f)     such Portfolio Asset is not a debt obligation whose repayment is subject
to substantial non-credit related risk as determined by the Collateral Manager;

 

(g)     other than a Delayed Drawdown Collateral Obligation, such Portfolio
Asset does not require the Borrower to make one or more future advances to the
obligor under the Underlying Instruments relating thereto;

 

(h)     such Portfolio Asset does not have an “f,” “r,” “p,” “pi,” “q”, “sf” or
“t” subscript assigned by S&P;

 

(i)     the acquisition of such Portfolio Asset will not cause the Borrower or
the pool of Assets to be required to register as an “investment company” under
the Investment Company Act of 1940, as amended;

 

(j)     such Portfolio Asset is not subject to a tender offer, voluntary
redemption, exchange offer, conversion or other similar action for a price less
than its par amount plus all accrued and unpaid interest;

 

 
Sch. C-1 

--------------------------------------------------------------------------------

 

 

(k)     such Portfolio Asset is not issued pursuant to an Underlying Instrument
governing the issuance of indebtedness having an aggregate principal amount
(whether drawn or undrawn) of less than U.S.$150,000,000;

 

(l)     such Portfolio Asset has an original term to maturity no later than 7
years and 6 months from the end of the Revolving Period;

 

(m)     as of the related Acquisition Date, such Portfolio Asset is not
delinquent in payment of either principal or interest;

 

(n)     such Portfolio Asset provides for (i) periodic payments of accrued and
unpaid interest in cash on a current basis no less frequently than semi-annually
and (ii) the full amount of principal payable in cash no later than its stated
maturity;

 

(o)     such Portfolio Asset (i) is not an Equity Security and (ii) does not
provide for the conversion or exchange into an Equity Security at any time on or
after the date it is included as part of the Assets;

 

(p)     such Portfolio Asset is not subject to a material modification and such
Portfolio Asset is not a loan or extension of credit by the Borrower to the
obligor for the purpose of (i) making any past due principal, interest or other
payments due on such Portfolio Asset or (ii) preventing such Portfolio Asset or
any other loan to the related obligor from becoming past due;

 

(q)     the obligor with respect to such Portfolio Asset is an Eligible Obligor;

 

(r)     such Portfolio Asset does not constitute Margin Stock (as defined in
Regulation U issued by the Board of Governors of the Federal Reserve System);

 

(s)     such Portfolio Asset and the Underlying Instruments related thereto are
capable of being sold legally and beneficially or assigned to or participated in
by the Borrower and neither such sale, assignment or participation of such
Portfolio Asset to the Borrower, nor the granting of a security interest
hereunder by the Borrower in respect of such Portfolio Asset, violates,
conflicts with or contravenes any applicable law, or any contractual or other
restriction, limitation or encumbrance;

 

(t)     such Portfolio Asset is Registered;

 

(u)     such Portfolio Asset has payments that do not and will not subject the
Borrower to withholding tax (other than (i) any withholding or other similar
taxes on commitment fees or similar fees or fees that by their nature are
commitment fees or similar fees, and (ii) withholding imposed pursuant to
Sections 1471, 1472, 1473 or 1474 of the Code or any regulations or
authoritative guidance promulgated thereunder, or any agreement entered into
with a taxing authority in respect thereof) or other similar tax unless the
related obligor is required to make “gross-up” payments that ensure that the net
amount actually received by the Borrower will equal the full amount that the
Borrower would have received had no such taxes been imposed;

 

 
Sch. C-2 

--------------------------------------------------------------------------------

 

 

(v)     the acquisition of such Portfolio Asset will not cause the Borrower to
violate the provisions set forth in Annex E hereto; and

 

(w)     such Portfolio Asset satisfies such other eligibility requirements as
may be mutually agreed upon by the Administrative Agent and the Borrower prior
to the applicable time of commitment to purchase by the Borrower;

 

provided that the parties hereto may agree in writing to specifically waive any
of the requirements set forth above with respect to any single Asset (it being
understood that no party hereto shall be required to provide any such waiver),
and upon such waiver, such waived requirements shall be deemed not to be part of
the Eligibility Requirement with respect to such Asset.

 

 
Sch. C-3 

--------------------------------------------------------------------------------

 

 

Schedule D-1


 

Moody’s Industry Classification Group List

 

 

CORP - Aerospace & Defense

1

   

CORP – Automotive

2

   

CORP - Banking, Finance, Insurance & Real Estate

3

   

CORP - Beverage, Food & Tobacco

4

   

CORP - Capital Equipment

5

   

CORP - Chemicals, Plastics, & Rubber

6

   

CORP - Construction & Building

7

   

CORP - Consumer goods: Durable

8

   

CORP - Consumer goods: Non-durable

9

   

CORP - Containers, Packaging & Glass

10

   

CORP - Energy: Electricity

11

   

CORP - Energy: Oil & Gas

12

   

CORP - Environmental Industries

13

   

CORP - Forest Products & Paper

14

   

CORP - Healthcare & Pharmaceuticals

15

   

CORP - High Tech Industries

16

   

CORP - Hotel, Gaming & Leisure

17

   

CORP - Media: Advertising, Printing & Publishing

18

   

CORP - Media: Broadcasting & Subscription

19

   

CORP - Media: Diversified & Production

20

   

CORP - Metals & Mining

21

   

CORP - Retail

22

   

CORP - Services: Business

23

   

CORP - Services: Consumer

24

   

CORP - Sovereign & Public Finance

25

   

CORP - Telecommunications

26

   

CORP - Transportation: Cargo

27

 

 
Sch. D-1-1 

--------------------------------------------------------------------------------

 

 

CORP - Transportation: Consumer

28

   

CORP - Utilities: Electric

29

   

CORP - Utilities: Oil & Gas

30

   

CORP - Utilities: Water

31

   

CORP - Wholesale

32

 

 
Sch. D-1-2 

--------------------------------------------------------------------------------

 

 

Schedule D-2


 

S&P Industry Classifications

 

Asset
Code

 

Asset
Description

1

 

Aerospace & Defense

2

 

Air transport

3

 

Automotive

4

 

Beverage & Tobacco

5

 

Radio & Television

6

   

7

 

Building & Development

8

 

Business equipment & services

9

 

Cable & satellite television

10

 

Chemicals & plastics

11

 

Clothing/textiles

12

 

Conglomerates

13

 

Containers & glass products

14

 

Cosmetics/toiletries

15

 

Drugs

16

 

Ecological services & equipment

17

 

Electronics/electrical

18

 

Equipment leasing

19

 

Farming/agriculture

20

 

Financial intermediaries

21

 

Food/drug retailers

22

 

Food products

23

 

Food service

24

 

Forest products

25

 

Health care

26

 

Home furnishings

27

 

Lodging & casinos

28

 

Industrial equipment

29

   

30

 

Leisure goods/activities/movies

31

 

Nonferrous metals/minerals

32

 

Oil & gas

33

 

Publishing

34

 

Rail industries

35

 

Retailers (except food & drug)

36

 

Steel

37

 

Surface transport

38

 

Telecommunications

 

 
Sch. D-2-1 

--------------------------------------------------------------------------------

 

 

Asset
Code   Asset
Description

39

 

Utilities

43

 

Life Insurance

44

 

Health Insurance

45

 

Property & Casualty Insurance

46

 

Diversified Insurance

 

 
Sch. D-2-2 

--------------------------------------------------------------------------------

 

 

Schedule E-1


 

MOODY’S RATING DEFINITIONS

 

“Assigned Moody’s Rating” means the monitored publicly available rating, the
private rating (so long as such private rating has been issued or provided by
Moody’s within the previous 15 months) or the credit estimate (so long as such
credit estimate has been issued or provided by Moody’s within the previous 15
months) expressly assigned to a debt obligation (or facility) by Moody’s;
provided that, in the case of a private rating or credit estimate assigned to an
obligation by Moody’s more than 13 months earlier, the Assigned Moody’s Rating
of such obligation shall be one subcategory lower than such private rating or
credit estimate, as applicable.

 

“CFR” means with respect to an issuer or obligor of a Portfolio Asset, (a) if
such issuer or obligor has a corporate family rating by Moody’s, then such
corporate family rating, or (b) if such issuer or obligor does not have a
corporate family rating by Moody’s but any entity in the corporate family of
such issuer or obligor does have a corporate family rating, then such corporate
family rating.

 

“Moody’s Default Probability Rating” means, with respect to any Portfolio Asset,
as of any date of determination, the rating determined in accordance with the
following methodology:

 

(i)     If the obligor of such Portfolio Asset has a CFR, then such CFR;

 

(ii)     If not determined pursuant to clause (i) above, if such Portfolio Asset
has an Assigned Moody’s Rating, then (x) in the case of a Moody’s Senior Secured
Loan or participation interest in a Moody’s Senior Secured Loan with respect to
which the Assigned Moody’s Rating is the monitored publicly available rating
thereof, the Moody’s rating that is one subcategory lower than such monitored
publicly available rating, and (y) in all other cases, such Assigned Moody’s
Rating;

 

(iii)     If not determined pursuant to clause (i) or (ii) above, (A) if the
obligor of such Portfolio Asset has one or more senior unsecured obligations
with an Assigned Moody’s Rating, then the Assigned Moody’s Rating on any such
obligation as selected by the Collateral Manager in its sole discretion or, if
no such rating is available, (B) if the obligor of such Portfolio Asset has one
or more senior secured obligations with an Assigned Moody’s Rating, then the
Moody’s rating that is one subcategory lower than the Assigned Moody’s Rating on
any such obligation as selected by the Collateral Manager in its sole
discretion; and

 

(iv)     If not determined pursuant to clause (i) through (iii) above, the
Moody’s Derived Rating;

 

provided that, for purposes of calculating a Moody’s Weighted Average Rating
Factor, each applicable rating, at the time of calculation, on credit watch by
Moody’s with positive or negative implication will be treated as having been
upgraded or downgraded by one rating subcategory, as the case may be.

 

 
Sch. E-1-1 

--------------------------------------------------------------------------------

 

 

“Moody’s Derived Rating” means, with respect to a Portfolio Asset whose Moody’s
Rating or Moody’s Default Probability Rating cannot otherwise be determined
pursuant to the definitions thereof, such Moody’s Rating or Moody’s Default
Probability Rating as determined in the manner set forth below:

 

(i)     By using any one of the methods provided below:

 

(A)     if such Collateral Obligation has a public and monitored rating by S&P,
pursuant to the table below:

 

Type of Portfolio Asset

 

Rating by S&P (Public and Monitored)

 

Portfolio Asset Rated by S&P

 

Number of Subcategories Relative to Moody’s Equivalent of Rating by S&P

Not Structured Finance Obligation

 

>BBB-

 

Not a loan or participation interest in loan

 

-1

Not Structured Finance Obligation

 

<BB+

 

Not a loan or participation interest in loan

 

-2

Not Structured Finance Obligation

     

Loan or participation interest in loan

 

-2

 

(B)     if such Portfolio Asset is not rated by S&P but another security or
obligation of the obligor has a public and monitored rating by S&P (a “parallel
security”), then the rating of such parallel security will at the election of
the Collateral Manager be determined in accordance with the table set forth in
subclause (i)(A) above, and the Moody’s Rating or Moody’s Default Probability
Rating of such Portfolio Asset will be determined in accordance with the
methodology set forth in the table below (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (i)(B)):

 

Obligation Category of Rated Obligation

 

Rating of Rated Obligation

 

Number of Subcategories Relative to Rated Obligation Rating

Senior secured obligation

 

greater than or equal to B2

 

-1

Senior secured obligation

 

less than B2

 

-2

Subordinated obligation

 

greater than or equal to B3

 

+1

Subordinated obligation

 

less than B3

 

0

 

 
Sch. E-1-2 

--------------------------------------------------------------------------------

 

 

and

 

(ii)     If not determined pursuant to clause (i) above, then “Caa3”.

 

For purposes of calculating a Moody’s Derived Rating, each applicable rating on
credit watch by Moody’s that is on (x) positive watch will be treated as having
been upgraded by one rating subcategory and (y) negative watch will be treated
as having been downgraded by one rating subcategory.

 

“Moody’s Rating” means, with respect to any Portfolio Asset, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)     With respect to a Moody’s Senior Secured Loan, the rating thereof
determined as follows:

 

(a)     With respect to a Portfolio Asset that has an Assigned Moody’s Rating,
such Assigned Moody’s Rating.

 

(b)     If not determined pursuant to clause (a) above, if the obligor of such
Portfolio Asset has a CFR, then the Moody’s rating that is one subcategory
higher than such CFR.

 

(c)     If not determined pursuant to clause (a) or (b) above, if the obligor of
such Portfolio Asset has one or more senior unsecured obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is two subcategories
higher than the Assigned Moody’s Rating on any such senior unsecured obligation,
as selected by the Collateral Manager in its sole discretion.

 

(d)     If not determined pursuant to clause (a), (b) or (c) above, the Moody’s
Derived Rating.

 

(ii)     With respect to a Moody’s Non-Senior Secured Loan, the rating thereof
determined as follows,

 

(a)     With respect to a Portfolio Asset that has an Assigned Moody’s Rating,
such Assigned Moody’s Rating.

 

(b)     If not determined pursuant to clause (a) above, if the obligor of such
Portfolio Asset has one or more senior unsecured obligations with an Assigned
Moody’s Rating, then the Assigned Moody’s Rating on any such obligation, as
selected by the Collateral Manager in its sole discretion.

 

(c)     If not determined pursuant to clause (a) or (b) above, if the obligor of
such Portfolio Asset has a CFR, then the Moody’s rating that is one subcategory
lower than such CFR.

 

 
Sch. E-1-3 

--------------------------------------------------------------------------------

 

 

(d)     If not determined pursuant to clause (a), (b) or (c) above, if another
obligation of the related obligor that is subordinate in right of payment to
such Portfolio Asset has an Assigned Moody’s Rating, then the Moody’s rating
that is one subcategory higher than the Assigned Moody’s Rating on such
obligation.

 

(e)     If not determined pursuant to clause (a), (b), (c) or (d) above, the
Moody’s Derived Rating.

 

For purposes of calculating a Moody’s Rating, each applicable rating on credit
watch by Moody’s that is on (x) positive watch will be treated as having been
upgraded by one rating subcategory and (y) negative watch will be treated as
having been downgraded by one rating subcategory.

 

“Moody’s Senior Secured Loan” means:

 

(a)     a loan that:

 

(i)     is not (and cannot by its terms become) subordinate in right of payment
to any other debt obligation of the obligor of the loan (except with respect to
liquidation preferences, if any, in respect of certain pledged collateral that
collectively do not comprise a material portion of the collateral securing such
loan);

 

(ii)     (x) is secured by a valid first priority perfected security interest or
lien in, to or on specified collateral securing the obligor’s obligations under
the loan (including pari passu with other obligations of the obligor, but
subject to customary permitted liens, such as, but not limited to, any tax
liens) and (y) such specified collateral does not consist entirely of equity
securities or common stock; provided that any loan that would be considered a
Moody’s Senior Secured Loan but for clause (y) above shall be considered a
Moody’s Senior Secured Loan if it is a loan made to a parent entity and as to
which the Collateral Manager determines in good faith that the value of the
common stock of the subsidiary (or other equity interests in the subsidiary)
securing such loan at or about the time of acquisition of such loan by the
Borrower has a value that is at least equal to the outstanding principal balance
of such loan and the outstanding principal balances of any other obligations of
such parent entity that are pari passu with such loan, which value may include,
among other things, the enterprise value of such subsidiary of such parent
entity; and

 

(iii)     the value of the collateral securing the loan together with other
attributes of the obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal seniority secured by a first lien or security
interest in the same collateral; or

 

 
Sch. E-1-4 

--------------------------------------------------------------------------------

 

 

(b)     a loan that:

 

(i)     is not (and cannot by its terms become) subordinate in right of payment
to any other debt obligation of the obligor of the loan, except that such loan
can be subordinate with respect to the liquidation of such obligor or the
collateral for such loan;

 

(ii)     with respect to such liquidation, is secured by a valid perfected
security interest or lien that is not a first priority in, to or on specified
collateral securing the obligor’s obligations under the loan;

 

(iii)     the value of the collateral securing the loan together with other
attributes of the obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal or higher seniority secured in the same
collateral; and

 

(iv)     (x) has a Moody’s facility rating and the obligor of such loan has a
Moody’s corporate family rating and (y) such Moody’s facility rating is not
lower than such Moody’s corporate family rating; and

 

(c)     the loan is not:

 

(i)     a DIP Collateral Obligation; or

 

(ii)     a loan for which the security interest or lien (or the validity or
effectiveness thereof) in substantially all of its collateral attaches, becomes
effective, or otherwise “springs” into existence after the origination thereof.

 

 
Sch. E-1-5 

--------------------------------------------------------------------------------

 

 

Schedule E-2

 

S&P RATING DEFINITION

 

“S&P Rating” means, with respect to any Portfolio Asset, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)     with respect to a Portfolio Asset (a) if there is an issuer credit
rating of the issuer of such Portfolio Asset by S&P as published by S&P, or the
guarantor which unconditionally and irrevocably guarantees such Portfolio Asset
then the S&P Rating will be such rating (regardless of whether there is a
published rating by S&P on the Portfolio Assets of such issuer held by the
Borrower) or (b) if there is no issuer credit rating of the issuer by S&P but
(1) if there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Portfolio Asset will be one subcategory
below such rating; (2) if there is a senior unsecured rating on any obligation
or security of the issuer, the S&P Rating of such Portfolio Asset will equal
such rating; and (3) if there is a subordinated rating on any obligation or
security of the issuer, then the S&P Rating of such Portfolio Asset will be one
subcategory above such rating if such rating is higher than “BB+,” and will be
two subcategories above such rating if such rating is “BB+” or lower; or

 

(ii)     if there is not a rating by S&P on the issuer or on an obligation of
the issuer, and an obligation of the issuer is publicly rated by Moody’s, then
the S&P Rating will be determined in accordance with the methodologies for
establishing the Moody’s Rating set forth above except that the S&P Rating of
such obligation will be (1) one subcategory below the S&P equivalent of the
Moody’s Rating if such Moody’s Rating is “Baa3” or higher and (2) two
subcategories below the S&P equivalent of the Moody’s Rating if such Moody’s
Rating is “Ba1” or lower; provided that the aggregate principal balance of the
Portfolio Assets that may have an S&P Rating derived from a Moody’s Rating as
set forth in this clause (ii) shall not exceed 10% of the Target CLO Amount;

 

provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one subcategory
above such assigned rating, (y) if the applicable rating assigned by S&P to an
obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one subcategory below such assigned rating and (z) any
reference to the S&P rating in this definition will mean the public S&P rating
and will not include any private or confidential S&P rating unless (a) the
obligor and any other relevant party has provided written consent to S&P for the
use of such rating; and (b) such rating is subject to continuous monitoring by
S&P.

 

 
Sch. E-2-1 

--------------------------------------------------------------------------------

 

 

Schedule F

 

COLLATERAL QUALITY TEST DEFINITIONS

 

“Average Life” means, on any date of determination with respect to any Asset,
the quotient obtained by dividing (i) the sum of the products of (a) the number
of years (rounded to the nearest one hundredth thereof) from such date of
determination to the respective dates of each successive scheduled distribution
of principal of such Asset and (b) the respective amounts of principal of such
scheduled distributions by (ii) the sum of all successive scheduled
distributions of principal on such Asset.

 

“Effective Spread” means, with respect to any floating rate Asset, the current
per annum rate at which it pays interest minus LIBOR or, if such floating rate
Asset bears interest based on a floating rate index other than a London
interbank offered rate-based index, the Effective Spread will be the
then-current base rate applicable to such floating rate Asset plus the rate at
which such floating rate Asset pays interest in excess of such base rate minus
three-month LIBOR; provided, that the Effective Spread of any floating rate
Asset will (i) be deemed to be zero, to the extent that the Borrower or the
Collateral Manager has actual knowledge that no payment of cash interest on such
floating rate Asset will be made by the obligor thereof during the applicable
due period, and (ii) not include any non-cash interest.

 

“Excess Weighted Average Fixed Coupon” means, as of any Measurement Date, a
percentage equal to the product obtained by multiplying (a) the greater of zero
and the excess, if any, of the Weighted Average Fixed Coupon over the Minimum
Fixed Coupon by (b) the number obtained by dividing the aggregate principal
balance of all fixed rate Portfolio Assets (excluding any Defaulted Obligation
and, to the extent of any non-cash interest, any Deferrable Security or any
Partial Deferrable Security) by the aggregate principal balance of all floating
rate Portfolio Assets (excluding any Defaulted Obligation and, to the extent of
any non-cash interest, any Deferrable Security or any Partial Deferrable
Security).

 

“Excess Weighted Average Floating Spread” means, as of any Measurement Date, a
percentage equal to the product obtained by multiplying (a) the greater of zero
and the excess, if any, of the Weighted Average Floating Spread over the Minimum
Floating Spread by (b) the number obtained by dividing the aggregate principal
balance of all floating rate Portfolio Assets (excluding any Defaulted
Obligation and, to the extent of any non-cash interest, any Deferrable Security
or Partial Deferrable Security) by the aggregate principal balance of all fixed
rate Portfolio Assets (excluding any Defaulted Obligation and, to the extent of
any non-cash interest, any Deferrable Security or any Partial Deferrable
Security).

 

“First-Lien Last-Out Loan”: Any assignment of, participation interest in or
other interest in an Asset that (a) is secured by a first priority perfected
security interest or lien in, to or on specified collateral (subject to
customary exemptions for permitted liens, including, without limitation, any tax
liens) securing the obligor’s obligations under the Asset and (b) may by its
terms become subordinate in right of payment to any other obligation of the
obligor of the Asset solely upon the occurrence of a default or event of default
by the obligor of the Asset.

 

“Minimum Fixed Coupon” means 6.50%.

 

 
Sch. F-1 

--------------------------------------------------------------------------------

 

 

“Minimum Floating Spread” means 3.60%.

 

“Minimum Floating Spread Test” means a test that is satisfied on any date of
determination if the Weighted Average Floating Spread equals or exceeds the
Minimum Floating Spread.

 

“Minimum Weighted Average Coupon Test” means a test that is satisfied on any
date of determination if the Weighted Average Fixed Coupon equals or exceeds the
Minimum Fixed Coupon.

 

“Moody’s Adjusted Weighted Average Rating Factor” means as of any date of
determination, a number equal to the Moody’s Weighted Average Rating Factor
determined in the following manner: for purposes of determining a Moody’s
Default Probability Rating in connection with determining the Moody’s Weighted
Average Rating Factor for purposes of this definition, the last paragraph of the
definition of “Moody’s Default Probability Rating,” shall be disregarded, and
instead each applicable rating on review by Moody’s for possible upgrade or
downgrade that is on (a) review for possible upgrade will be treated as having
been upgraded by one rating subcategory, (b) review for possible downgrade will
be treated as having been downgraded by two rating subcategories and
(c) negative outlook will be treated as having been downgraded by one rating
subcategory.

 

“Moody’s Default Probability Rating” means with respect to any Asset, the rating
determined pursuant to Schedule E-1 hereto.

 

“Moody’s Maximum Rating Factor Test” means a test that will be satisfied on any
date of determination if the Moody’s Adjusted Weighted Average Rating Factor of
the Assets is less than or equal to 2800.

 

“Moody’s Minimum Weighted Average Recovery Rate Test” means the test that will
be satisfied on any date of determination if the Moody’s Weighted Average
Recovery Rate equals or exceeds 44.00%.

 

“Moody’s Non-Senior Secured Loan” means any assignment of or participation
interest in or other interest in a loan that is not a Moody’s Senior Secured
Loan.

 

“Moody’s Rating” has the meaning set forth on Schedule E-1 hereto.

 

“Moody’s Rating Factor” means for each Portfolio Asset, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Portfolio Asset.

 

 
Sch. F-2 

--------------------------------------------------------------------------------

 

 

Moody’s Default Probability Rating

 

Moody’s Rating Factor

 

Moody’s Default Probability Rating

 

Moody’s Rating Factor

Aaa

 

1

   

Ba1

 

940

 

Aa1

 

10

   

Ba2

 

1,350

 

Aa2

 

20

   

Ba3

 

1,766

 

Aa3

 

40

   

B1

 

2,220

 

A1

 

70

   

B2

 

2,720

 

A2

 

120

   

B3

 

3,490

 

A3

 

180

   

Caa1

 

4,770

 

Baa1

 

260

   

Caa2

 

6,500

 

Baa2

 

360

   

Caa3

 

8,070

 

Baa3

 

610

   

Ca or lower

 

10,000

 

 

“Moody’s Recovery Rate” means, with respect to any Asset, as of any date of
determination, the recovery rate determined in accordance with the following, in
the following order of priority:

 

(i)     if the Asset has been specifically assigned a recovery rate by Moody’s
(for example, in connection with the assignment by Moody’s of an estimated
rating), such recovery rate;

 

(ii)     if the preceding clause does not apply to the Asset, the rate
determined pursuant to the table below based on the number of rating
subcategories difference between the Asset’s Moody’s Rating and its Moody’s
Default Probability Rating (for purposes of clarification, if the Moody’s Rating
is higher than the Moody’s Default Probability Rating, the rating subcategories
difference will be positive and if it is lower, negative):

 

Number of Moody’s Ratings Subcategories Difference
Between the Moody’s
Rating and the Moody’s
Default Probability Rating

 

Moody’s Senior Secured Loans

  Moody’s Second 
Lien Loans 

 

Portfolio Assets Not Included in Another Column in this Table

+2 or more

 

60.0%

    55%

 

45%

+1

 

50.0%

    45%

 

35%

0

 

45.0%

    35%

 

30%

-1

 

40.0%

    25%

 

25%

-2

 

30.0%

    15%

 

15%

-3 or less

 

20.0%

    5%

 

5%

 

“Moody’s Second Lien Loan” means a loan that (x) is not a Moody’s Senior Secured
Loan and (y) has a Moody’s facility rating and the obligor of such loan has a
Moody’s corporate family rating.

  

“Moody’s Senior Secured Loan” has the meaning set forth on Schedule E-1 hereto.

 

“Moody’s Weighted Average Rating Factor” means the number (rounded up to the
nearest whole number) determined by summing the products obtained by multiplying
the Principal Balance of each Portfolio Asset (excluding any Defaulted
Obligation) by its Moody’s Rating Factor, dividing such sum by the aggregate of
the outstanding Principal Balance of all such Portfolio Assets and then rounding
the result up to the nearest whole number.

 

 
Sch. F-3 

--------------------------------------------------------------------------------

 

 

“Moody’s Weighted Average Recovery Rate” means as of any date of determination,
the number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such date of each Portfolio Asset (excluding any
Defaulted Obligation) and the Principal Balance of such Portfolio Asset,
dividing such sum by the aggregate Principal Balance of all such Assets and
rounding up to the first decimal place.

 

“S&P Minimum Weighted Average Recovery Rate Test” means the test that will be
satisfied on any date of determination if the S&P Weighted Average Recovery Rate
equals or exceeds 43.25%.

 

“S&P Recovery Rate” means, with respect to any Asset, the recovery rate
determined in the manner set forth below:

 

(a)     If an Asset has an S&P Asset Specific Recovery Rating, the S&P Recovery
Rate for such Asset shall be the applicable percentage set forth in Table 1
below, based on such S&P Asset Specific Recovery Rating:

 

Table 1: S&P Recovery Rates For Assets With S&P Asset Specific Recovery Ratings

Asset Specific Recovery Ratings

(%)

1+

75

1

65

2

50

3

30

4

20

5

5

6

2

 

(b)     In all other cases, as applicable, the S&P Recovery Rate for such Asset
shall be the applicable percentage set forth in Table 2 below:

 

Table 2: Tiered Corporate Recovery Rates (By Asset Class)

 

S&P Recovery Rate 

Senior secured first-lien (%)*

 

Group 1

50

Group 2

45

Group 3

39

Group 4

17

Senior secured cov-lite loans/ senior secured bonds (%)

 

Group 1

41

Group 2

37

Group 3

32

Group 4

17

Second- lien/ First-Lien Last-Out Loans/senior unsecured loans (%)**

 

Group 1

18

Group 2

16

Group 3

13

Group 4

10

 

 
Sch. F-4 

--------------------------------------------------------------------------------

 

 

Table 2: Tiered Corporate Recovery Rates (By Asset Class)

Subordinated loans (%)

 

Group 1

8

Group 2

10

Group 3

9

Group 4

5

Group 1: Hong Kong, Norway, Singapore, Sweden, U.K., Ireland, Finland, Denmark,
Netherlands, Australia, and New Zealand

Group 2: Belgium, Germany, Austria, Portugal, Luxembourg, South Africa,
Switzerland, Canada, Israel, Japan and the United States

Group 3: France, Italy, Greece, South Korea, Taiwan, Argentina, Brazil, Chile,
Mexico, Spain, Turkey and United Arab Emirates

Group 4: Kazakhstan, Russia, Ukraine and others not included in Group 1, Group 2
or Group 3

 

*

Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan shall constitute a “Senior Secured Loan” unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Collateral
Manager’s commercially reasonable judgment (with such determination being made
in good faith by the Collateral Manager at the time of such loan’s purchase and
based upon information reasonably available to the Collateral Manager at such
time and without any requirement of additional investigation beyond the
Collateral Manager’s customary credit review procedures), is secured by
specified collateral that has a value not less than an amount equal to the sum
of (i) the aggregate principal balance of all loans senior or pari passu to such
loans and (ii) the outstanding principal balance of such loan, which value may
be derived from, among other things, the enterprise value (including, but not
comprised primarily of, equity and goodwill) of the issuer of such loan and (c)
is not subordinate to any other obligation; provided that if the value of such
loan is primarily derived from the enterprise value of the issuer of such loan,
such loan shall have either (1) the S&P Recovery Rate specified for Senior
Unsecured Loans in the table above, or (2) the S&P Recovery Rate determined by
S&P on a case by case basis.

 

**

Solely for the purpose of determining the S&P Recovery Rate for such loan, the
aggregate principal balance of all First-Lien Last-Out Loans and Second Lien
Loans that, in the aggregate, represent up to 15% of the Collateral Principal
Amount shall have the S&P Recovery Rate specified for First-Lien Last-Out Loans
and Second Lien Loans in the table above and the aggregate principal balance of
all First-Lien Last-Out Loans and Second Lien Loans in excess of 15% of the
Collateral Principal Amount shall have the S&P Recovery Rate specified for
subordinated loans in the table above.

 

“S&P Weighted Average Recovery Rate” means as of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the S&P
Recovery Rate on such date of each Portfolio Asset (excluding any Defaulted
Obligation) and the Principal Balance of such Portfolio Asset, dividing such sum
by the aggregate Principal Balance of all such Assets and rounding up to the
first decimal place

 

“Weighted Average Fixed Coupon” means, as of any Measurement Date, an amount
equal to (I) the number, expressed as a percentage, obtained by dividing:

 

(a)     the sum of, in the case of each fixed rate Portfolio Asset (excluding
any Deferrable Security and any Partial Deferrable Security to the extent of any
non-cash interest), the stated annual interest coupon on such Asset times the
Principal Balance of such Portfolio Asset; by

 

(b)     an amount equal to the lesser of (i) the product of (A) the Target CLO
Amount and (B) a fraction, the numerator of which is equal to the aggregate
Principal Balance of fixed rate Portfolio Assets and the denominator of which is
equal to the aggregate Principal Balance of all Portfolio Assets as of such
Measurement Date, in each case excluding any Deferrable Security or Partial
Deferrable Security to the extent of any non-cash interest and (ii) the
aggregate Principal Balance of the fixed rate Portfolio Assets as of such
Measurement Date (excluding any Deferrable Security or Partial Deferrable
Security to the extent of any non-cash interest);

 

 
Sch. F-5 

--------------------------------------------------------------------------------

 

 

plus (II) to the extent that the amount obtained in clause (I) is insufficient
to satisfy the Minimum Weighted Average Coupon Test, the Excess Weighted Average
Floating Spread (if any); provided that in the case of each of the foregoing
clauses (a) and (b), in calculating the Weighted Average Fixed Coupon in respect
of any Step-Down Obligation, the coupon of such Portfolio Asset shall be the
lowest permissible coupon pursuant to the Underlying Instruments of the obligor
of such Step-Down Obligation.

 

“Weighted Average Floating Spread” means, as of any Measurement Date, a fraction
(expressed as a percentage) obtained by (i) (x) multiplying the Principal
Balance of each floating rate Portfolio Asset (excluding the unfunded portion of
any Delayed Drawdown Collateral Obligation) held by the Borrower as of such
Measurement Date by its Effective Spread and (y) multiplying the unfunded
portion of each Delayed Drawdown Collateral Obligation held by the Borrower as
of such Measurement Date by the related commitment fee, (ii) summing the amounts
determined pursuant to clause (i), (iii) dividing the sum determined pursuant to
clause (ii) by the aggregate Principal Balance of all floating rate Portfolio
Assets, and (iv) if the result obtained in clause (iii) is less than the minimum
percentage necessary to pass the Minimum Floating Spread Test, adding to such
sum the amount of the Excess Weighted Average Fixed Coupon, if any, as of such
Measurement Date; provided that Defaulted Obligations shall not be included in
the calculation of the Weighted Average Floating Spread; provided, further, that
in calculating the Weighted Average Floating Spread in respect of any Step Down
Obligation, the Effective Spread of such Portfolio Asset shall be the lowest
permissible spread pursuant to the Underlying Instruments of the obligor of such
Step-Down Obligation.

 

“Weighted Average Life” means, on any Measurement Date with respect to any
Portfolio Asset (other than any Defaulted Obligation), the number obtained by
(i) summing the products obtained by multiplying (a) the Average Life at such
time of each such Portfolio Asset by (b) the outstanding Principal Balance of
such Portfolio Asset and (ii) dividing such sum by the aggregate Principal
Balance at such time of all Portfolio Assets (excluding any Defaulted
Obligation).

 

“Weighted Average Life Test” means a test that will be satisfied on any date of
determination if the Weighted Average Life of the Portfolio Assets as of such
date is less than or equal to (i) 8 less (ii) the number of full quarters
elapsed since the date of the Agreement (for the avoidance of doubt, quarter
shall mean 0.25 of a year).

 

 
Sch. F-6 

--------------------------------------------------------------------------------

 

 

Schedule G

 

ELIGIBLE INVESTMENTS

 

“Eligible Investments” means any investment that at the time of its acquisition
is one or more of the following:

 

(a)     United States government and agency obligations, maturing within 30
days;

 

(b)     commercial paper, maturing within 30 days, having a rating assigned to
such commercial paper by Standard & Poor’s Rating Services or Moody’s Investor
Service, Inc. (or, if neither such organization shall rate such commercial paper
at such time, by any nationally recognized rating organization in the United
States of America) equal to the highest ratings assigned by such organization,
it being understood that as of the date hereof such rating by S&P is “A-1+” and
such rating by Moody’s is “P-1”;

 

(c)     interest bearing deposits in United States dollars in United States or
Canadian banks with an unrestricted surplus of at least U.S.$250,000,000 and
assigned a credit rating by S&P of a least “A” and a Moody's. rating of at least
“A2”, maturing within 30 days; and

 

(d)     money market funds (including funds of the bank serving as custodian or
its affiliates) or United States government securities funds designed to
maintain a fixed share price and high liquidity, having a rating assigned to
such fund equal to the highest rating assigned by S&P or Moody's, it being
understood that as of the date hereof such rating by S&P is “AAAm” and such
rating by Moody’s is “Aaa-mf”.

 

 
Sch. G-1 

--------------------------------------------------------------------------------

 

 

Annex A

 

FORM OF APPROVAL REQUEST FOR ASSET PURCHASE

 

Obligor Name

 

Global Amount of Credit Agreement

 

Estimated Date of Credit Agreement

 

Pricing Date – Date of submission

     

Estimated Trade Date

 

Estimated Settlement Date

     

Upfront Fee (if any)

 

Assignment Fee (if any)

     

Moody’s Industry Classification

 

Moody’s Family/Facility Rating

 

S&P Family/Facility Rating

 

S&P Industry Classification

     

Intended Hold Amount (par value)

 

Facility Type (Moody’s Classification)

 

Facility Tranche (A, B, etc….)

 

Price (Offered)

 

LIBOR Spread / Floor / Fixed Rate (as applicable)

 

Facility Tenor

 

Total Amount of all Senior Credit Facilities

 

Total Tranche Amount (Currently)

 

Original Par Amount (for Secondary)

 

Primary or Secondary Purchase?

     

Seller Closing Contact

 

Name

 

Institution

 

Telephone

 

Fax

 

Email

     

Agent Bank

 

Name

 

Institution

 

Telephone

 

Fax

 

Email

 

 

 
Annex A-1 

--------------------------------------------------------------------------------

 

 

If Not Already Provided

 

Bank Book/Lender Presentation/Credit Information Memo (Attachment) 

 

Credit Agreement (Attachment)

 

Borrower Financial Information (Attachment)

 

 

 

 

 

JMP CREDIT ADVISORS LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
Annex A-2 

--------------------------------------------------------------------------------

 

 

Annex B

 

FORM OF BORROWING REQUEST

 

[Letterhead of Collateral Manager]
[Date]

 

BNP Paribas





 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 11,
2013, among BNP Paribas, as Lender, the other Lenders party thereto, JMP Credit
Advisors CLO III Ltd., as Borrower, JMP Credit Advisors LLC, as the Preferred
Investor, JMP Credit Advisors LLC, as Collateral Manager, BNP Paribas as
Administrative Agent (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meaning given to such terms in
the Agreement.

 

Pursuant to Section 2(c) of the Agreement and the approval by you of the
Approval Request dated [_______, 20__] (a copy of which is attached hereto), we
hereby request that you make a Loan to the Borrower in the amount of

 

U.S.$______________________________ on ____________________, 20__

 

to be applied toward the acquisition cost of the Asset referred to in the
attached Approval Request. We further request that you pay the proceeds of such
Loan to:

 

[Insert payment instructions.]

 

in payment of the acquisition cost of such Asset.

 

[This Borrowing Request is an Expedited Borrowing Request and we acknowledge
that three (3) Business Days after the funding of this Loan, this Loan will be
refinanced.]1

 

As of the date hereof, we certify that: (i) the Borrowing Base is
U.S.$___________, (ii) giving pro forma effect to the Loan, the Borrowing Base
will be U.S.$_________ and (iii) as of its Acquisition Date, such Asset will
satisfy the Eligibility Requirements.

 

On behalf of the Borrower, we represent and warrant that the conditions set
forth in Section 7 of the Agreement have been satisfied.

 

 



  Sincerely,        

 

JMP CREDIT ADVISORS LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

--------------------------------------------------------------------------------

1 Applicable to Expedited Borrowing Request only.


 
Annex B-1 

--------------------------------------------------------------------------------

 

 

Annex C

 

FORM OF PROMISSORY NOTE

 

Up to U.S.$100,000,000 

[DATE]

      

FOR VALUE RECEIVED, JMP Credit Advisors CLO III Ltd., an exempted company
incorporated under the laws of the Cayman Islands (the “Borrower”), hereby
promises to pay to the order of BNP PARIBAS (the “Lender”) the principal sum of
one hundred million Dollars (U.S.$ 100,000,000) or, if less, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to that certain Credit Agreement, dated as of December 11, 2013 (such agreement,
as it may be amended, restated, extended, supplemented or otherwise modified
from time to time, being hereinafter called the “Agreement”), among the
Borrower, the Preferred Investor, the Collateral Manager and the Lender, on the
Maturity Date. The Borrower further promises to pay interest on the unpaid
principal amount of the Loans evidenced hereby from time to time at the rates,
on the dates, and otherwise as provided in the Agreement.

 

The loan account records maintained by the Administrative Agent shall at all
times be conclusive evidence, absent manifest error, as to the amount of the
Loans and payments thereon; provided that any failure to record any Loan or
payment thereon or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the Loans.

 

This promissory note is the promissory note referred to in, and is entitled to
the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Loans evidenced hereby upon
the happening of certain stated events and also for prepayments on account of
principal of the Loans prior to the maturity thereof upon the terms and
conditions therein specified.

 

Notwithstanding anything to the contrary contained herein, if the CLO Takeout
does not occur, the Borrower’s sole source of funds for payment of all amounts
due hereunder shall be the Borrower Collateral, and, upon application of the
proceeds of the Borrower Collateral and its reduction to zero in accordance with
the terms and under the circumstances described in the Agreement, all claims
against the Borrower under the Agreement, any promissory note or under any other
Transaction Document shall extinguish and no recourse shall be had against the
Borrower for any shortfall still owing by the Borrower.

 

Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein. This promissory note, and any claim,
controversy or dispute arising under or related hereto (whether in contact, tort
or otherwise) shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

 



 

JMP Credit Advisors CLO III Ltd.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 
Annex C-1 

--------------------------------------------------------------------------------

 

 

Annex D

 

PREFERENCE SHARE SUBSCRIPTION AGREEMENT

 

 
Annex D-1 

--------------------------------------------------------------------------------

 

 

Annex E

 

TAX GUIDELINES

 

 
Annex E-1 

--------------------------------------------------------------------------------

 

 

Annex F

 

ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of December 11, 2013 (as
amended and in effect on the date hereof, the “Credit Agreement”), between JMP
Credit Advisors CLO III Ltd. (the “Borrower”), the Lenders party thereto, JMP
Credit Advisors LLC, as Collateral Manager, BNP Paribas, as Administrative Agent
and JMP Credit Advisors LLC, as Preferred Investor. Terms defined in the Credit
Agreement are used herein with the same meanings.

 

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Individual Lender Maximum
Funding Amount of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

Each of the Borrower and the Collateral Manager is an express third-party
beneficiary of this Assignment and Assumption, with full rights as if it were a
party hereto. This Assignment and Assumption and any claim controversy or
dispute arising under or related to this Assignment and Assumption (whether in
contract, tort or otherwise) shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment
(“Assignment Date”):

 

 
Annex F-1 

--------------------------------------------------------------------------------

 

 

Facility

 

Principal Amount Assigned

   

Percentage Assigned of Facility/Individual Lender Maximum Funding Amount
(set forth, to at least 8 decimals,
as a percentage of the Facility
and the Individual Lender Maximum Funding Amount)

 

Individual Lender Maximum Funding Amount Assigned:

  $           %

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 



 



[NAME OF ASSIGNEE], as Assignee 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned hereby consent to the within assignment:1

 

 

[●]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

1 Consents to be included to the extent required by Section 13(c) of the Credit
Agreement.

 

 

Annex F-2